UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-23036 BNY Mellon Absolute Insight Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS BNY Mellon Absolute Insight Multi-Strategy Fund July 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 22.8% Rate (%) Date Amount ($) a Value ($) Argentina - .6% Argentine Government, Sr. Unscd. Notes 9.13 3/16/24 150,000 165,750 Argentine Government, Sr. Unscd. Notes 7.50 4/22/26 450,000 489,825 Petrobras Argentina, Sr. Unscd. Notes 7.38 7/21/23 925,000 931,937 Australia - .3% Commonwealth Bank of Australia, Sr. Unscd. Bonds 1.40 9/8/17 500,000 501,549 Rio Tinto Finance USA, Gtd. Notes 3.75 6/15/25 250,000 269,140 Austria - .1% Sappi Papier Holding, Sr. Scd. Notes EUR 4.00 4/1/23 200,000 Azerbaijan - .2% Southern Gas Corridor, Govt. Gtd. Bonds 6.88 3/24/26 350,000 385,175 State Oil Co of the Azerbaijan Republic, Sr. Unscd. Notes 6.95 3/18/30 200,000 208,280 Belgium - .1% Anheuser-Busch InBev, Gtd. Notes EUR 2.75 3/17/36 190,000 Bermuda - .3% Digicel, Gtd. Notes 6.75 3/1/23 250,000 b 233,000 Digicel Group, Gtd. Notes 8.25 9/30/20 250,000 229,375 Noble Group, Jr. Sub. Bonds 6.00 6/24/49 200,000 c 123,000 Noble Group, Sr. Unscd. Notes 6.75 1/29/20 300,000 255,750 Brazil - 1.1% Brazilian Government, Notes, Ser. F BRL 10.00 1/1/18 1,000,000 301,350 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/19 1,000,000 297,766 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/21 2,000,000 585,439 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/25 2,000,000 566,748 Brazilian Government, Sr. Unscd. Bonds 5.00 1/27/45 400,000 367,600 Vale Overseas, Gtd. Notes 5.88 6/10/21 200,000 208,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 22.8% (continued) Rate (%) Date Amount ($) a Value ($) Brazil - 1.1% (continued) Vale Overseas, Gtd. Notes 6.88 11/21/36 400,000 387,000 Colombia - .5% Colombian Government, Bonds, Ser. B COP 11.00 7/24/20 500,000,000 184,717 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 300,000,000 113,132 Colombian Government, Bonds, Ser. B COP 6.00 4/28/28 1,700,000,000 484,410 Colombian Government, Bonds, Ser. B COP 7.75 9/18/30 368,000,000 120,607 Ecopetrol, Sr. Unscd. Notes 7.38 9/18/43 200,000 201,400 Ecopetrol, Sr. Unscd. Notes 5.88 5/28/45 153,000 135,979 Cyprus - .2% Aroundtown Property Holdings, Sr. Unscd. Bonds EUR 1.50 7/15/24 400,000 Denmark - .1% Nykredit Realkredit, Sub. Notes EUR 4.00 6/3/36 240,000 c Dominican Republic - .5% Dominican Government, Sr. Unscd. Bonds 7.45 4/30/44 600,000 687,000 Dominican Government, Sr. Unscd. Notes 6.88 1/29/26 300,000 337,500 Dominican Government, Sr. Unscd. Notes 6.85 1/27/45 250,000 270,000 Egypt - .2% Egyptian Government, Sr. Unscd. Notes 5.88 6/11/25 200,000 187,000 Egyptian Government, Sr. Unscd. Notes 6.88 4/30/40 300,000 280,500 El Salvador - .0% El Salvadorian Government, Sr. Unscd. Notes 7.63 2/1/41 100,000 France - .2% BNP Paribas, Sr. Unscd. Notes EUR 0.75 11/11/22 400,000 Indonesia - 1.4% Indonesian Government, Sr. Unscd. Bonds, Ser. FR56 IDR 8.38 9/15/26 8,700,000,000 736,264 Indonesian Government, Sr. Unscd. Bonds, Ser. FR70 IDR 8.38 3/15/24 3,260,000,000 270,785 Indonesian Government, Sr. Unscd. Bonds, Ser. FR73 IDR 8.75 5/15/31 19,225,000,000 1,675,488 Indonesian Government, Sr. Unscd. Notes 5.95 1/8/46 200,000 250,195 Coupon Maturity Principal Bonds and Notes - 22.8% (continued) Rate (%) Date Amount ($) a Value ($) Indonesia - 1.4% (continued) Pertamina, Sr. Unscd. Notes 6.45 5/30/44 450,000 510,937 Ireland - .7% Allied Irish Banks, Sub. Notes EUR 4.13 11/26/25 128,000 c 137,550 Avoca, Ser. 16X, Cl. D EUR 4.30 7/15/29 400,000 c 452,149 DECO, Ser. 2014, Cl. D EUR 2.40 4/27/27 298,976 c 331,332 eircom Finance, Sr. Scd. Bonds EUR 4.50 5/31/22 100,000 113,187 Lansdowne Mortgage Securities No 1, Ser. 1, Cl. A2 EUR 0.08 6/15/45 387,065 c 347,752 Taurus, Ser. 2016, Cl. DE1 EUR 4.25 11/17/26 400,000 c 422,827 Israel - .2% Israel Government, Bonds, Ser. 0142 ILS 5.50 1/31/42 1,150,000 Italy - .9% Banco Popolare, Sr. Unscd. Notes EUR 2.75 7/27/20 612,000 701,133 DECO, Ser. 2014, Cl. D EUR 2.69 4/27/27 300,000 c 329,968 LKQ Italia Bondco, Gtd. Bonds EUR 3.88 4/1/24 100,000 118,509 REITALY Finance, Ser. 2015-1, Cl. B EUR 3.15 5/22/27 400,000 c 437,750 UniCredit, Sub. Notes EUR 4.38 1/3/27 200,000 c 221,693 Unione di Banche Italiane, Sub. Notes EUR 4.25 5/5/26 445,000 c 493,735 Ivory Coast - .4% Ivory Coast Government, Sr. Unscd. Bonds 5.75 12/31/32 594,000 c 570,240 Ivory Coast Government, Sr. Unscd. Notes 6.38 3/3/28 300,000 301,662 Japan - .1% Sumitomo Mitsui Banking, Gtd. Bonds 1.95 7/23/18 250,000 Luxembourg - .3% INEOS Group Holdings, Scd. Notes EUR 5.75 2/15/19 200,000 230,589 Lecta, Sr. Scd. Bonds EUR 6.50 8/1/23 200,000 223,436 Play Topco, Sr. Unscd. Notes EUR 7.75 2/28/20 100,000 114,344 Wind Acquisition Finance, Scd. Notes EUR 7.00 4/23/21 150,000 167,663 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 22.8% (continued) Rate (%) Date Amount ($) a Value ($) Malaysia - .8% Malaysian Government, Sr. Unscd. Bonds, Ser. 0115 MYR 3.96 9/15/25 4,270,000 1,073,138 Malaysian Investment, Sr. Unscd. Bonds, Ser. 0316 MYR 4.07 9/30/26 3,600,000 910,060 Mexico - .5% Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 8,380,000 569,798 Petroleos Mexicanos, Gtd. Notes 6.88 8/4/26 580,000 652,500 Netherlands - 2.0% Allianz Finance II, Gtd. Notes EUR 0.00 4/21/20 300,000 336,319 EDP Finance, Sr. Unscd. Notes EUR 5.75 9/21/17 185,000 219,939 EDP Finance, Sr. Unscd. Notes 4.90 10/1/19 250,000 268,509 GTH Finance, Gtd. Notes 6.25 4/26/20 200,000 208,599 GTH Finance, Gtd. Notes 7.25 4/26/23 300,000 316,125 Marfrig Holdings Europe, Gtd. Notes 8.00 6/8/23 200,000 205,940 Marfrig Holdings Europe, Gtd. Notes 8.00 6/8/23 200,000 205,940 Petrobras Global Finance, Gtd. Notes 8.38 5/23/21 400,000 423,900 Petrobras Global Finance, Gtd. Notes 8.75 5/23/26 500,000 521,100 Petrobras Global Finance, Gtd. Notes 7.25 3/17/44 200,000 171,640 Shell International Finance, Gtd. Notes 1.63 11/10/18 650,000 655,950 SNS Bank, Sub. Notes EUR 3.75 11/5/25 180,000 c 202,435 Teva Pharmaceutical Finance Netherlands II, Gtd. Notes EUR 0.38 7/25/20 147,000 164,954 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 4.10 10/1/46 774,000 802,334 Volkswagen Financial Services, Gtd. Notes GBP 1.25 12/15/16 260,000 344,188 Peru - .5% Peruvian Government, Sr. Unscd. Bonds 6.55 3/14/37 100,000 137,000 Peruvian Government, Sr. Unscd. Notes PEN 8.20 8/12/26 2,140,000 758,958 Peruvian Government, Sr. Unscd. Notes PEN 6.95 8/12/31 1,200,000 391,741 Qatar - .5% Qatari Government, Sr. Unscd. Bonds 4.63 6/2/46 1,200,000 Coupon Maturity Principal Bonds and Notes - 22.8% (continued) Rate (%) Date Amount ($) a Value ($) Romania - .3% Romanian Government, Bonds, Ser. 10Y RON 5.85 4/26/23 700,000 209,596 Romanian Government, Bonds, Ser. 10Y RON 4.75 2/24/25 2,300,000 646,935 Russia - .6% Russian Government, Bonds, Ser. 6211 RUB 7.00 1/25/23 64,100,000 909,192 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 18,999,000 262,902 Russian Government, Sr. Unscd. Bonds 5.63 4/4/42 200,000 220,750 South Africa - .8% South African Government, Bonds, Ser. 2040 ZAR 9.00 1/31/40 3,500,000 243,546 South African Government, Bonds, Ser. 2048 ZAR 8.75 2/28/48 12,700,000 850,932 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 11,600,000 941,371 Spain - .3% Banco Popular Espanol, Jr. Sub. Bonds EUR 8.25 4/29/49 200,000 c 204,884 Bankia, Sub. Notes EUR 4.00 5/22/24 200,000 c 220,468 Santander Consumer Finance, Sr. Unscd. Notes EUR 0.75 4/3/19 300,000 338,404 Thailand - .0% Thailand Government, Sr. Unscd. Bonds THB 4.88 6/22/29 3,200,000 Ukraine - .2% Ukrainian Government, Sr. Unscd. Notes 7.75 9/1/23 330,000 322,987 Ukrainian Government, Sr. Unscd. Notes 7.75 9/1/27 180,000 174,150 United Kingdom - 3.0% Anglo American Capital, Gtd. Notes EUR 3.25 4/3/23 200,000 216,382 Annington Finance No 5, Sr. Scd. Notes GBP 13.00 1/15/23 300,000 458,576 Imperial Brands Finance, Gtd. Notes 2.05 2/11/18 450,000 b 453,498 Inovyn Finance, Sr. Scd. Bonds EUR 6.25 5/15/21 200,000 233,384 Lanark Master Issuer, Ser. 2016-1, Cl. 1A GBP 1.50 12/22/54 200,000 c 264,704 Lloyds Banking Group, Gtd. Notes 3.10 7/6/21 200,000 202,858 London Stock Exchange Group, Sr. Unscd. Bonds GBP 9.13 10/18/19 180,000 296,707 Nationwide Building Society, Sr. Unscd. Notes EUR 0.50 10/29/19 325,000 365,518 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 22.8% (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom - 3.0% (continued) Nationwide Building Society, Sr. Unscd. Notes 2.45 7/27/21 324,000 326,923 NewDay Funding, Ser. 2015-1, Cl. D GBP 3.00 7/15/23 350,000 c 453,789 Paragon Mortgages, Ser. 13X, Cl. B1B EUR 0.13 1/15/39 370,000 c 318,312 Residential Mortgage Securities 19, Ser. 19X, CL. A2C EUR 0.21 2/11/38 402,880 c 414,502 Slate No.1, Ser. 1, Cl. D GBP 2.89 4/24/51 350,000 c 435,284 Trinity Acquisition, Gtd. Notes 3.50 9/15/21 196,000 205,830 Trinity Acquisition, Gtd. Notes EUR 2.13 5/26/22 228,000 261,789 United Kingdom Gilt, Unscd. Bonds GBP 3.50 1/22/45 900,000 1,722,757 Vodefone Group, Sr. Unscd. Notes 1.50 2/19/18 350,000 350,778 Warwick Finance Residential Mortgages No One, Ser. 1, Cl. C GBP 2.09 9/21/49 350,000 c 418,847 United States - 4.8% AT&T, Sr. Unscd. Notes 5.80 2/15/19 395,000 437,301 Caterpillar Financial Services, Sr. Unscd. Notes 2.25 12/1/19 430,000 443,830 Celanese US Holdings, Gtd. Notes 5.88 6/15/21 200,000 229,000 Celanese US Holdings, Gtd. Notes 4.63 11/15/22 200,000 217,000 Celgene, Sr. Unscd. Notes 3.88 8/15/25 190,000 206,590 Citigroup, Sr. Unscd. Notes 2.05 12/7/18 450,000 455,025 Colony Starwood Homes Trust, Ser. 2016-1A CL.D 3.55 7/17/18 127,000 b,c 128,210 Comcast, Gtd. Notes 1.63 1/15/22 330,000 330,193 Continental Rubber of America, Gtd. Notes EUR 0.50 2/19/19 180,000 204,113 Denali International, Sr. Scd. Notes 5.63 10/15/20 290,000 304,877 Drive Auto Receivables Trust, Ser. 15-BA, Cl. B 2.12 6/17/19 350,000 b 350,777 Energy Transfer Partners, Sr. Unscd. Notes 4.65 6/1/21 250,000 261,221 Energy Transfer Partners, Sr. Unscd. Notes 4.75 1/15/26 200,000 204,042 EQTY-INNS Mortgage Trust, Ser. 2014, Cl. E 3.92 5/8/31 300,000 b,c 289,459 General Motors, Sr. Unscd. Notes 6.75 4/1/46 275,000 358,863 Glencore Funding, Gtd. Notes 4.13 5/30/23 190,000 183,238 Goldman Sachs Group, Sr. Unscd. Notes EUR 1.63 7/27/26 231,000 261,742 Coupon Maturity Principal Bonds and Notes - 22.8% (continued) Rate (%) Date Amount ($) a Value ($) United States - 4.8% (continued) Honeywell International, Sr. Unscd. Bonds EUR 0.65 2/21/20 160,000 182,448 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-CB19, Cl. A4 5.88 4/12/17 484,947 c 494,795 ML-CFC Commercial Mortgage Trust, Ser. 2006, Cl. AJ 5.49 9/12/16 359,000 c 357,414 Molson Coors Brewing, Gtd. Notes 1.45 7/15/19 582,000 585,818 Nasdaq, Sr. Unscd. Notes 3.85 6/30/26 299,000 314,040 Newell Brands, Sr. Unscd. Notes 3.15 4/1/21 75,000 78,783 Oracle, Sr. Unscd. Notes 4.00 7/15/46 97,000 100,773 Philip Morris International, Sr. Unscd. Notes 1.25 11/9/17 450,000 451,353 Progress Residential Trust, Ser. 2016-SFR1, Cl. C 2.98 9/17/33 100,000 b,c 100,903 Reynolds Group Issuer, Sr. Scd. Notes 5.13 7/15/23 65,000 67,112 SABMiller Holdings, Gtd. Notes 2.20 8/1/18 500,000 507,867 Schlumberger Holdings, Sr. Unscd. Notes 4.00 12/21/25 94,000 102,497 Spectra Energy Partners, Sr. Unscd. Notes 4.50 3/15/45 110,000 110,852 Sprint Communications, Sr. Unscd. Debs. 9.25 4/15/22 150,000 153,000 Sprint Communications, Sr. Unscd. Notes 6.00 12/1/16 100,000 101,125 Taco Bell Funding, Ser. 2016-1A, Cl. A2II 4.38 5/25/46 500,000 b 514,821 UDR, Gtd. Notes 4.00 10/1/25 315,000 344,611 US Bancorp, Sr. Unscd. Notes, Ser. V 2.38 7/22/26 550,000 551,761 Verizon Owner Trust, Ser. 2016-1A, Cl. A 1.42 1/20/21 149,000 b 149,223 Wells Fargo & Co, Sr. Unscd. Notes GBP 2.00 7/28/25 171,000 230,322 Wells Fargo Bank, Sr. Unscd. Notes 1.75 5/24/19 1,000,000 1,014,400 Western Gas Partners, Sr. Unscd. Notes 3.95 6/1/25 248,000 243,803 Western Gas Partners, Sr. Unscd. Notes 4.65 7/1/26 106,000 106,997 Zoetis, Sr. Unscd. Notes 4.50 11/13/25 185,000 207,179 Zambia - .1% Zambian Government, Unscd. Notes 5.38 9/20/22 200,000 Total Bonds and Notes (cost $56,045,951) STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - .9% Shares Value ($) Italy - .0% Enav 14,850 b Spain - .7% Grifols, ADR 96,738 Sweden - .0% Hennes & Mauritz, Cl. B 3,615 United Kingdom - .2% Babcock International Group 3,250 41,722 Electra Private Equity 5,493 278,794 Spire Healthcare Group 12,359 b 52,815 Total Common Stocks (cost $2,132,782) Face Amount Covered by Contracts/ Number of Options Purchased - .3% Contracts ($) Value ($) Call Options - .1% British Pound, October 2016 @ GBP 1.30 3,000,000 31,689 British Pound, October 2016 @ GBP 1.30 3,000,000 32,511 CBOE Volatility Index, September 2016 @ 21 36,400 40,040 CDX North American Investment Grade Index, August 2016 @ 72.5 2,800,000 3,031 CDX North American Investment Grade Index, September 2016 @ 72.5 6,600,000 11,304 Euro, July 2016 @ EUR 1.1 3,000,000 7,118 EURO STOXX 50 Price EUR, December 2016 @ 3,600 180 463 FTSE 100 Index, December 2016 @ 7,000 70 7,365 Hang Seng China Enterprise Index, September 2016 @ 9,600 1,000 11,343 Hungarian Forint Cross Currency Euro, August 2016 @ HUF 322 EUR 1,600,000 0 iShares MSCI Emerging Markets ETF, December 2016 @ 35 19,200 49,152 Israeli Shekel, August 2016 @ ILS 3.85 1,050,000 1,864 iTraxx Europe Index, September 2016 @ 65 5,900,000 9,234 Mexican Peso, August 2016 @ MXN 19 1,100,000 10,655 Nasdaq 100 Index, September 2016 @ 4,900 300 5,460 Nikkei 225 Index, December 2016 @ 20,000 4,000 2,744 Russell 2000 Index, September 2016 @ 1,250 800 9,040 Face Amount Covered by Contracts/ Number of Options Purchased - .3% (continued) Contracts ($) Value ($) Call Options - .1% (continued) S&P/ASX 200 Index, September 2016 @ 5,500 300 26,378 Swiss Market Index, September 2016 @ 8,450 110 4,030 U.S. Treasury 30 Year Bonds, August 2016 @ 166 11,000 94,359 Put Options - .2% CBOE Volatility Index, September 2016 @ 13 36,400 14,560 FTSE 100 Index, December 2016 @ 5,000 70 1,575 FTSE 100 Index, December 2016 @ 6,300 150 27,693 FTSE 100 Index, March 2017 @ 6,500 220 88,804 FTSE 100 Index, September 2016 @ 6,000 140 2,038 FTSE MIB Index, December 2016 @ 20,000 30 115,009 FTSE MIB Index, September 2016 @ 14,500 40 4,875 iTraxx Europe Index, August 2016 @ 72.5 8,300,000 5,746 iTraxx Europe Index, August 2016 @ 95 18,500,000 525 iTraxx Europe Index, September 2016 @ 325 1,200,000 14,360 Nasdaq 100 Index, December 2016 @ 3,700 300 870 NATIONAL OILWELL VARCO, January 2017 @ 25 16,900 17,745 Russian Ruble, September 2016 @ RUB 64 550,000 4,096 S&P 500 Index, August 2016 @ 1,950 700 455 S&P 500 Index, August 2016 @ 2,000 300 795 S&P 500 Index, December 2016 @ 1,900 300 6,510 S&P 500 Index, December 2016 @ 2,100 700 38,724 S&P 500 Index, October 2016 @ 2,100 400 12,200 S&P 500 Index, September 2016 @ 2,000 300 1,920 S&P 500 Weeklys Index, November 2016 @ 2,100 400 19,600 Total Options Purchased (cost $1,208,754) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 70.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $175,924,214) 175,924,214 d Total Investments (cost $235,311,701) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Funds EUR—Euro a Principal amount stated in U.S. Dollars unless otherwise noted. BRL—Brazilian Real COP—Colombian Peso EUR—Euro GBP—British Pound IDR—Indonesian Rupiah MXN—Mexican Peso MYR—Malaysian Ringgit PEN—Peruvian Nuevo Sol RUB—Russian Ruble THB—Thai Baht ZAR—South African Rand b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, these securities were valued at $2,331,777 or .93% of net assets. c Variable rate security—rate shown is the interest rate in effect at period end. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Money Market Investment 70.4 Corporate Bonds 10.8 Foreign/Governmental 9.2 Commercial Mortgage-Backed 1.3 Common Stocks .9 Asset-Backed .9 Residential Mortgage-Backed .6 Options Purchased .3 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Absolute Insight Multi-Strategy Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 2,149,872 - Commercial Mortgage-Backed - 3,329,609 - Corporate Bonds † - 27,101,373 - Equity Securities-Foreign Common Stocks 2,180,350 - - Foreign Government - 23,017,750 - Mutual Funds 175,924,214 - - Residential Mortgage-Backed - 1,533,337 - Other Financial Instruments: Financial Futures †† 230,809 - - Forward Foreign Currency Exchange Contracts †† - 1,131,475 - Options Purchased 647,947 87,933 - Swaps †† - 861,785 - Liabilities ($) Other Financial Instruments: Financial Futures †† (371,555 ) - - Forward Foreign Currency Exchange Contracts †† - (1,247,341 ) - Options Written - (866,066 ) - Swaps †† - (1,906,299 ) - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF OPTIONS WRITTEN BNY Mellon Absolute Insight Multi-Strategy Fund July 31, 2016 (Unaudited) Face Amount Covered by Contracts/ Number of Contracts ($) Value ($) Call Options: CDX North American Investment Grade Index, September 2016 @ $70 13,200,000 (15,713 ) iTraxx Europe Index, September 2016 @ $60 5,900,000 (4,306 ) CBOE Volatility Index, September 2016 @ $19 36,400 (53,508 ) EURO STOXX 50 Price EUR, December 2016 @ $380 180 (101 ) FTSE 100 Index, December 2016 @ $60 70 (66,609 ) FTSE MIB Index, December 2016 @ $240 30 (33 ) Hang Seng China Enterprise Index, September 2016 @ $880 1,000 (54,006 ) iShares MSCI Emerging Markets ETF, December 2016 @ $37 19,200 (26,496 ) Nasdaq 100 Index, September 2016 @ $430 300 (124,500 ) Nikkei 225 Index, December 2016 @ $210 4,000 (745 ) S&P 500 Index, December 2016 @ $230 300 (3,840 ) British Pound, November 2016 @ GBP 1.24 3,000,000 (7,336 ) British Pound, November 2016 @ GBP 1.24 3,000,000 (6,909 ) U.S. Treasury 30 Year Bonds, August 2016 @ $169 11,000 (64,109 ) Face Amount Covered by Contracts/ Number of Contracts ($) Value ($) Put Options: iTraxx Europe Index, September 2016 @ $80 8,300,000 (9,655 ) iTraxx Europe Index, September 2016 @ $85 5,900,000 (4,629 ) iTraxx Europe Index, September 2016 @ $362.5 2,400,000 (14,984 ) CBOE Volatility Index, September 2016 @ $15 36,400 (43,680 ) EURO STOXX 50 Price EUR, December 2016 @ $260 180 (10,183 ) FTSE 100 Index, September 2016 @ $55 280 (741 ) FTSE 100 Index, December 2016 @ $58 300 (23,822 ) FTSE 100 Index, December 2016 @ $60 70 (7,782 ) FTSE 100 Index, March 2017 @ $60 440 (94,336 ) FTSE MIB Index, September 2016 @ $150 40 (7,289 ) FTSE MIB Index, September 2016 @ $130 40 (1,386 ) FTSE MIB Index, December 2016 @ $190 30 (87,305 ) Hang Seng China Enterprise Index, September 2016 @ $880 1,000 (30,161 ) iShares MSCI Emerging Markets ETF, December 2016 @ $28 19,200 (4,800 ) Nasdaq 100 Index, September 2016 @ $430 300 (5,250 ) Nikkei 225 Index, December 2016 @ $150 4,000 (14,897 ) Russell 2000 Index, September 2016 @ $110 800 (3,632 ) S&P 500 Index, December 2016 @ $192.5 1,400 (33,992 ) S&P 500 Index, STATEMENT OF OPTIONS WRITTEN (Unaudited) (continued) Face Amount Covered by Contracts/ Number of Contracts ($) Value ($) August 2016 @ $185 600 (480 ) S&P 500 Index, September 2016 @ $182.5 600 (954 ) S&P 500 Index, October 2016 @ $197.5 800 (11,600 ) S&P 500 Index, December 2016 @ $180 300 (4,065 ) S&P 500 Weeklys Index, November 2016 @ $195 800 (18,560 ) S&P/ASX 200 Index, September 2016 @ $480 300 (1,368 ) Swiss Market Index, September 2016 @ $725 110 (2,132 ) U.S. Treasury 30 Year Bonds, August 2016 @ $156 11,000 (172 ) Total Options Written (premiums received $1,333,809) ) ETF—Exchange-Traded Funds EUR—Euro See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the Board Members ("Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the NOTES Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are NOTES valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2016 is discussed below. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in foreign currencies, or as a substitute for an investment. The fund is subject to market risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is NOTES closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at July 31, 2016: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Barclays Bank Colombian Peso, Expiring 8/18/2016 2,700,000,000 919,850 875,506 (44,344 ) Turkish Lira, Expiring 9/20/2016 3,323,289 1,149,291 1,098,287 (51,004 ) Goldman Sachs International Peruvian New Sol, Expiring 8/18/2016 4,480,000 1,337,023 1,334,089 (2,934 ) Russian Ruble, Expiring 8/10/2016 46,000,000 712,085 694,873 (17,212 ) HSBC Australian Dollar, Expiring 8/10/2016 4,220,000 3,181,880 3,205,685 23,805 British Pound, Expiring 8/10/2016 6,065,082 7,990,247 8,028,173 37,926 8/19/2016 206,000 294,914 272,719 (22,195 ) 9/1/2016 390,000 536,518 516,433 (20,085 ) Canadian Dollar, Expiring 8/10/2016 4,173,208 3,206,118 3,196,560 (9,558 ) Euro, Expiring 8/1/2016 82,000 90,864 90,327 (537 ) 8/10/2016 4,650,000 5,130,224 5,201,100 70,876 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) HSBC (continued) 8/19/2016 4,872,000 5,406,027 5,451,367 45,340 Hungarian Forint, Expiring 8/18/2016 66,470,000 233,499 238,917 5,418 Israeli Shekel, Expiring 8/18/2016 3,898,500 1,008,709 1,022,651 13,942 Japanese Yen, Expiring 8/10/2016 656,483,840 6,369,774 6,436,350 66,576 Malaysian Ringgit, Expiring 8/18/2016 400,000 100,844 98,144 (2,700 ) Mexican New Peso, Expiring 8/18/2016 20,800,000 1,131,326 1,106,943 (24,383 ) Polish Zolty, Expiring 8/18/2016 5,620,000 1,414,335 1,441,361 27,026 South African Rand, Expiring 8/10/2016 11,420,400 800,000 820,580 20,580 8/18/2016 13,000,000 897,003 932,613 35,610 Swiss Franc, Expiring 8/10/2016 1,585,000 1,613,231 1,636,487 23,256 Turkish Lira, Expiring 8/18/2016 4,533,000 1,492,010 1,510,095 18,085 9/20/2016 2,120,000 717,482 700,622 (16,860 ) JP Morgan Chase Bank Peruvian New Sol, Expiring 8/25/2016 760,000 230,303 226,116 (4,187 ) Russian Ruble, Expiring 8/18/2016 2,100,000 32,776 31,654 (1,122 ) UBS Euro, Expiring 9/20/2016 1,682,195 1,862,525 1,885,001 22,476 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) UBS (continued) South Korean Won, Expiring 8/18/2016 1,318,800,000 1,151,375 1,177,162 25,787 Turkish Lira, Expiring 9/20/2016 2,220,000 764,437 733,670 (30,767 ) Sales: Bank of America Peruvian New Sol, Expiring 8/25/2016 3,540,000 1,047,957 1,053,224 (5,267 ) Russian Ruble, Expiring 8/18/2016 30,900,000 466,373 465,770 603 Barclays Bank Euro, Expiring 9/20/2016 990,000 1,149,291 1,109,355 39,936 Russian Ruble, Expiring 8/18/2016 75,500,000 1,173,235 1,138,047 35,188 Citigroup Colombian Peso, Expiring 8/18/2016 4,400,000,000 1,442,221 1,426,751 15,470 Goldman Sachs International British Pound, Expiring 9/1/2016 680,000 975,435 900,448 74,987 Indonesian Rupiah, Expiring 8/18/2016 25,895,400,000 1,959,101 1,971,272 (12,171 ) Peruvian New Sol, Expiring 8/18/2016 540,000 160,571 160,805 (234 ) Russian Ruble, Expiring 8/10/2016 46,000,000 716,511 694,873 21,638 8/18/2016 55,600,000 844,647 838,085 6,562 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) HSBC Australian Dollar, Expiring 8/10/2016 6,722,160 5,030,000 5,106,429 (76,429 ) British Pound, Expiring 8/10/2016 13,238,765 17,167,492 17,523,768 (356,276 ) 8/19/2016 2,176,000 3,051,174 2,880,756 170,418 9/1/2016 350,000 505,351 463,466 41,885 9/27/2016 575,017 760,000 761,824 (1,824 ) Canadian Dollar, Expiring 8/10/2016 8,865,753 6,750,000 6,790,918 (40,918 ) Chinese Yuan Renminbi, Expiring 8/4/2016 43,117,138 6,516,633 6,505,133 11,500 8/18/2016 15,930,000 2,376,396 2,402,135 (25,739 ) Euro, Expiring 8/18/2016 3,397,671 3,780,843 3,801,563 (20,720 ) 8/19/2016 14,240,000 16,097,366 15,933,390 163,976 9/1/2016 1,385,000 1,559,347 1,550,556 8,791 Hungarian Forint, Expiring 8/18/2016 338,150,000 1,195,365 1,215,432 (20,067 ) Israeli Shekel, Expiring 8/18/2016 6,600,000 1,712,290 1,731,305 (19,015 ) Japanese Yen, Expiring 8/10/2016 419,246,400 4,000,000 4,110,408 (110,408 ) Malaysian Ringgit, Expiring 8/18/2016 8,560,000 2,101,270 2,100,289 981 Mexican New Peso, Expiring 8/18/2016 44,826,729 2,419,172 2,385,608 33,564 New Zealand Dollar, Expiring 8/10/2016 2,210,000 1,598,935 1,595,129 3,806 Polish Zolty, Expiring 8/18/2016 9,402,000 2,363,142 2,411,330 (48,188 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) HSBC (continued) Russian Ruble, Expiring 8/18/2016 25,200,000 379,575 379,851 (276 ) South African Rand, Expiring 8/10/2016 23,500,000 1,600,817 1,688,525 (87,708 ) 8/18/2016 21,241,722 1,471,054 1,523,870 (52,816 ) South Korean Won, Expiring 8/18/2016 1,318,000,000 1,157,816 1,176,448 (18,632 ) Swiss Franc, Expiring 8/10/2016 1,555,584 1,590,247 1,606,116 (15,869 ) Thai Baht, Expiring 8/18/2016 99,748 2,842 2,863 (21 ) Turkish Lira, Expiring 8/18/2016 4,510,000 1,480,015 1,502,433 (22,418 ) 9/20/2016 2,120,000 710,289 700,621 9,668 JP Morgan Chase Bank Brazilian Real, Expiring 8/18/2016 2,918,126 879,695 893,607 (13,912 ) British Pound, Expiring 9/27/2016 349,510 465,000 463,056 1,944 Chinese Yuan Renminbi, Expiring 9/27/2016 11,200,000 1,666,014 1,685,402 (19,388 ) Indonesian Rupiah, Expiring 8/18/2016 9,964,900,000 757,672 758,572 (900 ) Peruvian New Sol, Expiring 8/18/2016 900,000 269,179 268,009 1,170 Royal Bank of Canada Brazilian Real, Expiring 8/18/2016 2,700,000 822,410 826,812 (4,402 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Royal Bank of Canada (continued) British Pound, Expiring 9/27/2016 348,857 450,000 462,191 (12,191 ) Colombian Peso, Expiring 8/18/2016 1,182,800,000 403,578 383,536 20,042 UBS British Pound, Expiring 9/1/2016 670,000 873,542 887,206 (13,664 ) Euro, Expiring 9/20/2016 676,506 764,436 758,065 6,371 Turkish Lira, Expiring 9/20/2016 5,556,289 1,862,525 1,836,253 26,272 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. NOTES Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these agreements are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. The following summarizes open credit default swaps entered into by the fund at July 31, 2016: OTC Credit Default Swaps (Pay) Implied Upfront Receive Credit Market Premiums Unrealized Reference Notional Fixed Rate Spread Value Received Appreciation Obligation ($) Amount($) 1 (%) (%) 2 ($) (Paid) ($) (Depreciation) ($) Sales Contracts: 3 Bank of America UniCredit SpA, 4.4%, 6/14/2017 6/20/2021 † 200,000 1.00 366.42 (26,320) (32,582) 6,262 NOTES OTC Credit Default Swaps (Pay) Implied Upfront Receive Credit Market Premiums Unrealized Reference Notional Fixed Spread Value Received Appreciation Obligation ($) Amount($) 1 Rate (%) (%) 2 ($) (Paid) ($) (Depreciation) ($) Barclays Bank MEDIOBANCA BANCA DI CREDITO, 1 20210620 6/20/2021 † 300,000 1.00 114.81 (1,981) (17,266) 15,285 UniCredit SpA, 4.4%, 6/14/2017 6/20/2021 † 200,000 1.00 366.42 (26,321) (29,518) 3,197 Citigroup Markit ITRAXX Euro Crossover Series 25, 12/20/2020 12/20/2020 † 700,000 5.00 315.5 61,070 56,299 4,771 Markit ITRAXX Euro Crossover Series 25, 12/20/2020 12/20/2020 † 1,750,000 5.00 315.5 152,676 68,361 84,315 Credit Suisse International ROYAL CARIBBEAN CRUISES LTD;COR 5 20210620 6/20/2021 † 400,000 5.00 197.86 57,882 55,892 1,990 ROYAL CARIBBEANCRUI SES LTD, 5% 06/20/21 6/20/2021 † 150,000 5.00 197.86 21,706 20,732 974 Rolls-Royce PLC, 6.75%, 4/30/2019 12/20/2020 † 50,000 1.00 98.25 103 (1,369) 1,472 Rolls-Royce PLC, 6.75%, 4/30/2019 12/20/2020 † 50,000 1.00 98.25 103 (1,768) 1,871 Rolls-Royce PLC, 6.75%, 4/30/2019 12/20/2020 † 50,000 1.00 98.25 103 (1,484) 1,587 NOTES OTC Credit Default Swaps (Pay) Implied Upfront Receive Credit Market Premiums Unrealized Reference Notional Fixed Spread Value Received Appreciation Obligation ($) Amount($) 1 Rate (%) (%) 2 ($) (Paid) ($) (Depreciation) ($) Rolls-Royce PLC, 6.75%, 4/30/2019 12/20/2020 † 50,000 1.00 98.25 103 (1,529) 1,632 Goldman Sachs International Markit ITRAXX Euro Crossover Series 25, 12/20/2020 12/20/2020 † 900,000 5.00 315.5 78,519 64,461 14,058 Markit ITRAXX Euro Crossover Series 25, 12/20/2020 12/20/2020 † 1,750,000 5.00 315.5 152,676 85,150 67,526 Markit ITRAXX Euro Crossover Series 25, 12/20/2020 12/20/2020 † 1,750,000 5.00 315.5 152,676 84,700 67,976 JP Morgan Chase Bank Markit ITRAXX Euro Crossover Series 25, 12/20/2020 12/20/2020 † 1,750,000 5.00 315.5 152,676 130,078 22,598 Markit ITRAXX Euro Crossover Series 25, 12/20/2020 12/20/2020 † 250,000 5.00 315.5 21,811 18,583 3,228 Purchased Contracts: 4 Bank of America BMW Finance NV, 5%, 8/6/2018 12/20/2020 † 200,000 1.00 45.69 (5,545) (2,215) (3,330) Markit CDX Emerging Market Index Series 25, 6/20/2021 6/20/2021 † 800,000 1.00 261.05 56,472 68,403 (11,931) Standard Chartered Bank, 5.875%, 9/26/2017 12/20/2020 † 200,000 1.00 223.12 11,342 12,761 (1,419) NOTES OTC Credit Default Swaps (Pay) Receive Implied Upfront Fixed Credit Market Premiums Unrealized Reference Notional Rate Spread Value Received Appreciation Obligation ($) Amount($) 1 (%) (%) 2 ($) (Paid) ($) (Depreciation) ($) Barclays Bank MARKIT CDX EMERGING MARKETS SERIES 25, 06/20/2021 6/20/2021 † 1,100,000 1.00 261.05 77,648 95,702 (18,054 ) MARKIT CDX EMERGING MARKETS SERIES 25, 06/20/2021 6/20/2021 † 1,100,000 1.00 261.05 77,648 87,829 (10,181 ) Markit CDX Emerging Market Index Series 25, 6/20/2021 6/20/2021 † 1,300,000 1.00 261.05 91,765 103,725 (11,960 ) BNP Paribas BMW FINANCE NV, 5%, 08/06/2018 6/20/2021 † 200,000 1.00 50.66 (5,593) (3,422) (2,171 ) UNION PACIFIC CORP, 6.625%, 2/1/2029 6/20/2021 † 1,250,000 1.00 23.83 (47,214) (44,041) (3,173 ) VALEO SA, 3.25%, 01/22/2024 6/20/2021 † 250,000 1.00 67.36 (4,709) (2,875) (1,834 ) Citigroup MARKIT CDX EMERGING MARKETS SERIES 25, 06/20/2021 6/20/2021 † 1,400,000 1.00 261.05 98,825 103,756 (4,931 ) MARKIT CDX EMERGING MARKETS SERIES 25, 06/20/2021 6/20/2021 † 2,900,000 1.00 261.05 204,708 202,707 2,001 NOTES OTC Credit Default Swaps (Pay) Implied Upfront Receive Credit Market Premiums Unrealized Reference Notional Fixed Spread Value Received Appreciation Obligation ($) Amount($) 1 Rate (%) (%) 2 ($) (Paid) ($) (Depreciation) ($) MARKIT CDX EMERGING MARKETS SERIES 25, 06/20/2021 6/20/2021 † 1,400,000 1.00 261.05 98,825 95,414 3,411 Credit Suisse International KERING, 6.5%, 11/6/2017 6/20/2021 † 450,000 1.00 63.69 (9,369) (6,135) (3,234) airbus group finance bv, 5.5%, 9/25/2018 12/20/2020 † 50,000 1.00 60.04 (1,030) 6 (1,036) Airbus Group Finance BV, 5.5%, 9/25/2018 12/20/2020 † 50,000 1.00 60.04 (1,030) (115) (915 ) Airbus Group Finance BV, 5.5%, 9/25/2018 12/20/2020 † 50,000 1.00 60.04 (1,030) 246 (1,276) Airbus Group Finance BV, 5.5%, 9/25/2018 12/20/2020 † 50,000 1.00 60.04 (1,030) (44) (986) HSBC Bank PLC, 2.4805%, 2/11/2021 12/20/2020 † 200,000 1.00 161.22 5,588 8,606 (3,018) Kering, 6.5%, 11/6/2017 12/20/2020 † 190,000 1.00 57.86 (4,124) (161) (3,963) Kering, 6.5%, 11/6/2017 12/20/2020 † 150,000 1.00 57.86 (3,256) (553) (2,703) NOTES OTC Credit Default Swaps (Pay) Receive Implied Upfront Fixed Credit Market Premiums Unrealized Reference Notional Rate Spread Value Received Appreciation Obligation ($) Amount($) 1 (%) (%) 2 ($) (Paid) ($) (Depreciation) ($) Markit CDX Emerging Market Index Series 25, 6/20/2021 6/20/2021 † 1,800,000 1.00 261.05 127,060 153,062 (26,002 ) Standard Chartered Bank, 5.875%, 9/26/2017 6/20/2021 † 200,000 1.00 234.45 13,725 16,074 (2,349 ) Union Pacific Corp, 6.625%, 2/1/2029 12/20/2020 † 550,000 1.00 20.93 (19,489 ) (15,451 ) (4,038 ) Valeo SA, 3.25%, 1/22/2024 12/20/2020 † 150,000 1.00 60.53 (3,062 ) (193 ) (2,869 ) Valeo SA, 3.25%, 1/22/2024 12/20/2020 † 50,000 1.00 60.53 (1,021 ) 305 (1,326 ) Goldman Sachs International Bank of China Ltd/Hong Kong, 3.125%, 1/23/2019 12/20/2020 † 380,000 1.00 119.87 2,779 13,551 (10,772 ) Bank of China Ltd/Hong Kong, 3.125%, 1/23/2019 6/20/2021 † 200,000 1.00 133.85 2,941 4,451 (1,510 ) Daimler AG, 2%, 5/5/2017 12/20/2020 † 200,000 1.00 47.15 (5,400 ) (3,255 ) (2,145 ) General Mills Inc, 5.7%, 2/15/2017 12/20/2020 † 400,000 1.00 30.89 (12,419 ) (11,686 ) (733 ) HSBC Bank PLC, 2.4805%, 2/11/2021 12/20/2020 † 140,000 1.00 161.22 3,911 7,331 (3,420 ) NOTES OTC Credit Default Swaps (Pay) Receive Implied Upfront Fixed Credit Market Premiums Unrealized Reference Notional Rate Spread Value Received Appreciation Obligation ($) Amount($) 1 (%) (%) 2 ($) (Paid) ($) (Depreciation) ($) Markit ITRAXX Euro Crossover Series 25, 12/20/2020 12/20/2020 † 3,500,000 5.00 315.5 (305,353 ) (215,164 ) (90,189 ) Markit ITRAXX Euro Crossover Series 25, 12/20/2020 12/20/2020 † 1,750,000 5.00 315.5 (152,676 ) (78,687 ) (73,989 ) Valeo SA, 3.25%, 1/22/2024 12/20/2020 † 50,000 1.00 60.53 (1,021 ) 191 (1,212 ) Veolia Environnement SA, 5.375%, 5/28/2018 12/20/2020 † 400,000 1.00 52.77 (9,691 ) (6,983 ) (2,708 ) JP Morgan Chase Bank THE ROYAL BANK OF SCOTLAND PLC, 1 20210620 6/20/2021 † 420,000 1.00 247.28 31,438 33,695 (2,257 ) Daimler AG, 2%, 5/5/2017 6/20/2021 † 200,000 1.00 52.19 (5,424 ) (1,041 ) (4,383 ) Markit ITRAXX Euro Crossover Series 25, 12/20/2020 12/20/2020 † 3,600,000 5.00 315.5 (314,077 ) (61,383 ) (252,694 ) Morgan Stanley Capital Services HESS CORPORATION; 1% 20210620 6/20/2021 † 500,000 1.00 298.42 43,346 38,829 4,517 Gross Unrealized Appreciation Gross Unrealized Depreciation ) † Expiration Date 1 The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. 2 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood of risk of default for the credit derivative. The credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement. Wider credit spreads represent a deterioration of the referenced entity's credit NOTES soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement. A credit spread identified as "Defaulted" indicates a credit event has occurred for the referenced entity. Credit spreads are unaudited. 3 If the fund is a seller of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the reference obligation or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. 4 If the fund is a buyer of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) receive from the seller of protection an amount equal to the notional amount of the swap and deliver the reference obligation or (ii) receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. All required disclosures have been made and are incorporated within the current period as part of the Notes to the Statement of Investments and disclosures within this Note. Total Return Swaps : Total return swaps involve commitments to pay interest in exchange for a market-linked return based on a notional principal amount. To the extent the total return of the security or index underlying the transaction exceeds or falls short of the specific reference entity, the fund either receives a payment from or makes a payment to the counterparty, respectively. Total return swaps are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Market Tech Receive 19,946 Holdings Ltd Bank of America 10/18/2016 (7 ) Receive 315,624 Adecco Sa-Reg Bank of America 10/18/2016 67 Receive 377,401 Antena 3 Television Bank of America 10/18/2016 11,304 Asml Holding Nv Receive 986,451 Eur0.09 (Post Split) Bank of America 10/18/2016 66 Receive 248,922 Beiersdorf Ag Bank of America 10/18/2016 (20,730 ) Receive 131,250 Bp Plc, Ord Usd0.25 Bank of America 10/18/2016 (45 ) British Land Receive 141,721 Company Plc Bank of America 10/18/2016 (49 ) Receive 661,567 Continental Ag Bank of America 10/18/2016 (10,720 ) Countryside Receive 252,937 Properties-Wi Bank of America 10/18/2016 (88 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Receive 79,154 Dixons Carphone Plc Bank of America 10/18/2016 (27 ) Receive 190,496 Euler Hermes Sa Bank of America 10/18/2016 9 Euro Stoxx 50 Index Receive 927,110 Dividend Futures Bank of America 12/16/2016 - Euro Stoxx 50 Index Receive 345,345 Dividend Futures Bank of America 12/22/2018 - Euro Stoxx 50 Index Receive 234,960 Dividend Futures Bank of America 12/21/2019 - Receive 744,930 Eurofins Scientific Bank of America 10/18/2016 39 Glaxo Smithkline Plc Receive 160,079 Ord 25P Bank of America 10/18/2016 (55 ) Receive 235,575 Nexity Eur5 Bank of America 10/18/2016 (993 ) Reckitt Benckiser Receive 750,749 Plc Bank of America 10/18/2016 (260 ) Royal Dutch Shell Receive 150,310 Plc B Shs Bank of America 10/18/2016 (52 ) Receive 189,970 Saga Bank of America 10/18/2016 (66 ) Receive 59,397 Saga Bank of America 10/18/2016 (4 ) Receive 21,331 Serco Group Plc Bank of America 10/18/2016 (7 ) Severn Trent Plc Receive 82,051 Ord Gbp0.9789 Bank of America 10/18/2016 (8 ) Severn Trent Plc Receive 8,534 Ord Gbp0.9789 Bank of America 10/18/2016 (1 ) Severn Trent Plc Receive 98,348 Ord Gbp0.9789 Bank of America 10/18/2016 (13 ) Severn Trent Plc Receive 305,382 Ord Gbp0.9789 Bank of America 10/18/2016 (106 ) Receive 337,370 Sherborne B Bank of America 10/18/2016 (117 ) Receive 43,034 Smith & Nephew Plc Bank of America 10/18/2016 (15 ) Receive 511,776 Stxe 600 Eur Pr Bank of America 10/18/2016 36 Ubisoft Receive 146,846 Entertainment Bank of America 10/18/2016 1,012 Receive 5,012 Vivendi Sa Bank of America 10/18/2016 4,714 Receive 10,055 Vivendi Sa Bank of America 10/18/2016 (6,738 ) Receive 1,824 Vivendi Sa Bank of America 10/18/2016 282 Receive 727,825 Vivendi Sa Bank of America 10/18/2016 (875 ) Receive 580,107 Wendel Investment Bank of America 10/18/2016 39 Worldpay Group Receive 152,880 Ltd-Wi Bank of America 10/18/2016 (53 ) Receive 148,057 Zumtobel Ag Bank of America 10/18/2016 4 Berkeley Group Pay 84,259 Holdings Bank of America 10/18/2016 (158 ) Pay 497,538 Bureau Veritas Sa Bank of America 10/18/2016 (5,595 ) Pay 23,916 Bureau Veritas Sa Bank of America 10/18/2016 (3,251 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Pay 503,700 Enagas Sa Bank of America 10/18/2016 (5,601 ) Pay 50,603 Ftse 250 Index Bank of America 10/18/2016 (1,430 ) Ftse 350 Gen Retail Pay 129,923 Indx Bank of America 10/18/2016 791 Ftse 350 Travel & Pay 131,691 Leisur Bank of America 10/18/2016 (685 ) Hannover Rueckversicheru- Pay 178,291 Reg Bank of America 10/18/2016 1,402 Pay 268,513 Heineken Nv Bank of America 10/18/2016 1,558 Pay 71,701 Intertek Group Plc Bank of America 10/18/2016 1,342 Pay 71,718 Intertek Group Plc Bank of America 10/18/2016 1,364 Land Securities Pay 141,014 Group Plc Bank of America 10/18/2016 (9,242 ) Pay 296,240 L'Oreal Sa Bank of America 10/18/2016 9,375 Pay 315,647 National Grid Plc Bank of America 10/18/2016 3,864 Royal Dutch Shell Pay 126,382 Plc A Shares Bank of America 10/18/2016 10,272 Pay 456,228 Sgs Sa-Reg Bank of America 10/18/2016 10,792 Pay 188,607 Swiss Re Ag Bank of America 10/18/2016 5,760 Unilever Plc Ord Pay 460,388 Gbp0.031111 Bank of America 10/18/2016 7,490 Auto Trader Group Receive 37,948 Plc Barclays Bank 1/12/2017 (22 ) Auto Trader Group Receive 16,227 Plc Barclays Bank 1/12/2017 (9 ) Auto Trader Group Receive 7,530 Plc Barclays Bank 1/12/2017 (4 ) Auto Trader Group Receive 3,145 Plc Barclays Bank 1/12/2017 (2 ) Auto Trader Group Receive 4,565 Plc Barclays Bank 1/12/2017 (3 ) Auto Trader Group Receive 8,374 Plc Barclays Bank 1/12/2017 (4 ) Auto Trader Group Receive 12,934 Plc Barclays Bank 1/12/2017 (7 ) Auto Trader Group Receive 15,355 Plc Barclays Bank 1/12/2017 (9 ) Auto Trader Group Receive 36,132 Plc Barclays Bank 1/12/2017 (20 ) Auto Trader Group Receive 19,145 Plc Barclays Bank 1/12/2017 (11 ) Auto Trader Group Receive 4,652 Plc Barclays Bank 1/12/2017 (3 ) Auto Trader Group Receive 2,648 Plc Barclays Bank 1/12/2017 (1 ) Babcock International Group Receive 67,835 Plc Barclays Bank 1/12/2017 (40 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Babcock International Group Receive 17,715 Plc Barclays Bank 1/12/2017 (11 ) Babcock International Group Receive 1,264 Plc Barclays Bank 1/12/2017 (1 ) Babcock International Group Receive 88,662 Plc Barclays Bank 1/12/2017 (54 ) Babcock Receive 18,843 International Group Barclays Bank 1/12/2017 (11 ) Babcock Receive 808 International Group Barclays Bank 1/12/2017 - Babcock Receive 15,653 International Group Barclays Bank 1/12/2017 (9 ) Babcock Receive 31,560 International Group Barclays Bank 1/12/2017 (18 ) Babcock Receive 85,805 International Group Barclays Bank 1/12/2017 (48 ) Babcock International Group Receive 11,560 Plc Barclays Bank 1/12/2017 (4 ) Babcock Receive 27,454 International Group Barclays Bank 1/12/2017 (10 ) Babcock Receive 15,346 International Group Barclays Bank 1/12/2017 (9 ) Babcock Receive 9,367 International Group Barclays Bank 1/12/2017 (5 ) Babcock Receive 23,922 International Group Barclays Bank 1/12/2017 (11 ) Babcock International Group Receive 8,428 Plc Barclays Bank 1/12/2017 (5 ) Receive 26,284 Balfour Beatty Plc Barclays Bank 1/12/2017 (16 ) Receive 12,302 Balfour Beatty Plc Barclays Bank 1/12/2017 (7 ) Receive 33,142 Balfour Beatty Plc Barclays Bank 1/12/2017 (19 ) Receive 1,376 Balfour Beatty Plc Barclays Bank 1/12/2017 (1 ) Receive 9,378 Balfour Beatty Plc Barclays Bank 1/12/2017 (4 ) Receive 2,043 Balfour Beatty Plc Barclays Bank 1/12/2017 (1 ) Receive 9,140 Balfour Beatty Plc Barclays Bank 1/12/2017 (6 ) Receive 38,388 Balfour Beatty Plc Barclays Bank 1/12/2017 (22 ) Receive 6,211 Balfour Beatty Plc Barclays Bank 1/12/2017 (4 ) Receive 2,015 Balfour Beatty Plc Barclays Bank 1/12/2017 (1 ) Receive 439 Balfour Beatty Plc Barclays Bank 1/12/2017 - Receive 9,030 Balfour Beatty Plc Barclays Bank 1/12/2017 (5 ) Receive 5,715 Balfour Beatty Plc Barclays Bank 1/12/2017 (3 ) Receive 293 Balfour Beatty Plc Barclays Bank 1/12/2017 - NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Receive 212 Balfour Beatty Plc Barclays Bank 1/12/2017 - Receive 4,294 Balfour Beatty Plc Barclays Bank 1/12/2017 (3 ) Receive 17,427 Balfour Beatty Plc Barclays Bank 1/12/2017 (10 ) Receive 1,765 Balfour Beatty Plc Barclays Bank 1/12/2017 (1 ) Barratt Receive 30,518 Developments Plc Barclays Bank 1/12/2017 (3 ) Barratt Receive 15,378 Developments Plc Barclays Bank 1/12/2017 (8 ) Barratt Receive 2,982 Developments Plc Barclays Bank 1/12/2017 (1 ) Barratt Receive 131,142 Developments Plc Barclays Bank 1/12/2017 (64 ) Barratt Receive 54,273 Developments Plc Barclays Bank 1/12/2017 (31 ) Barratt Receive 5,858 Developments Plc Barclays Bank 1/12/2017 (3 ) Receive 2,256 Bellway Plc Barclays Bank 1/12/2017 (1 ) Receive 3,154 Bellway Plc Barclays Bank 1/12/2017 (2 ) Receive 2,430 Bellway Plc Barclays Bank 1/12/2017 (1 ) Receive 15,174 Bellway Plc Barclays Bank 1/12/2017 (9 ) Receive 3,633 Bellway Plc Barclays Bank 1/12/2017 (2 ) Receive 6,163 Bellway Plc Barclays Bank 1/12/2017 (4 ) Receive 5,678 Bellway Plc Barclays Bank 1/12/2017 (3 ) Receive 9,818 Bellway Plc Barclays Bank 1/12/2017 (5 ) Receive 12,284 Bellway Plc Barclays Bank 1/12/2017 (7 ) Receive 3,017 Bellway Plc Barclays Bank 1/12/2017 (1 ) Receive 46,943 Cobham Plc Barclays Bank 1/12/2017 (26 ) Receive 42,436 Cobham Plc Barclays Bank 1/12/2017 (24 ) Receive 77,867 Cobham Plc Barclays Bank 1/12/2017 (36 ) Receive 13,581 Cobham Plc Barclays Bank 1/12/2017 (7 ) Receive 6,481 Cobham Plc Barclays Bank 1/12/2017 (3 ) Receive 64,352 Cobham Plc Barclays Bank 1/12/2017 (36 ) Receive 5,384 Cobham Plc Barclays Bank 1/12/2017 (3 ) Crest Nicholson Receive 13,953 Holdings -Wi Barclays Bank 1/12/2017 (8 ) Crest Nicholson Receive 9,465 Holdings -Wi Barclays Bank 1/12/2017 (5 ) Crest Nicholson Receive 54,254 Holdings -Wi Barclays Bank 1/12/2017 (32 ) Crest Nicholson Receive 6,088 Holdings -Wi Barclays Bank 1/12/2017 (3 ) Crest Nicholson Receive 22,805 Holdings -Wi Barclays Bank 1/12/2017 (13 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Crest Nicholson Receive 35,749 Holdings Plc Barclays Bank 1/12/2017 (21 ) Receive 19,513 Crh Plc Barclays Bank 1/12/2017 (11 ) Receive 29,229 Crh Plc Barclays Bank 1/12/2017 (17 ) Receive 7,080 Crh Plc Barclays Bank 1/12/2017 (4 ) Receive 5,692 Crh Plc Barclays Bank 1/12/2017 (3 ) Receive 25,146 Crh Plc Barclays Bank 1/12/2017 (14 ) Receive 19,814 Crh Plc Barclays Bank 1/12/2017 (11 ) Receive 13,639 Crh Plc Barclays Bank 1/12/2017 (6 ) Receive 66,240 Deutsche Boerse Ag Barclays Bank 1/12/2017 138 Receive 24,080 Deutsche Boerse Ag Barclays Bank 1/12/2017 735 Receive 29,751 Deutsche Boerse Ag Barclays Bank 1/12/2017 279 Receive 8,339 Deutsche Boerse Ag Barclays Bank 1/12/2017 27 Receive 5,695 Deutsche Boerse Ag Barclays Bank 1/12/2017 308 Receive 12,177 Deutsche Boerse Ag Barclays Bank 1/12/2017 250 Great Portland Receive 2,633 Estates Plc Barclays Bank 1/12/2017 (1 ) Great Portland Receive 14,607 Estates Plc Barclays Bank 1/12/2017 (4 ) Great Portland Receive 52,681 Estates Plc Barclays Bank 1/12/2017 (24 ) Receive 11,357 Ibstock Plc Barclays Bank 1/12/2017 (5 ) Receive 229,970 Ibstock Plc Barclays Bank 1/12/2017 (118 ) Receive 31,728 Ibstock Plc Barclays Bank 1/12/2017 (18 ) Melrose Holdings Receive 13,477 Ltd Barclays Bank 1/12/2017 (6 ) Melrose Holdings Receive 2,449 Ltd Barclays Bank 1/12/2017 (1 ) Melrose Industries Receive 1,188 Plc Barclays Bank 1/12/2017 (1 ) Melrose Industries Receive 4,887 Plc Barclays Bank 1/12/2017 (3 ) Melrose Industries Receive 64,098 Plc Barclays Bank 1/12/2017 (39 ) Micro Focus Receive 49,808 International Barclays Bank 1/12/2017 (28 ) Micro Focus Receive 47,338 International Plc Barclays Bank 1/12/2017 (18 ) Micro Focus Receive 17,886 International Barclays Bank 1/12/2017 (10 ) Micro Focus Receive 9,040 International Barclays Bank 1/12/2017 (5 ) Micro Focus Receive 15,300 International Barclays Bank 1/12/2017 (7 ) Micro Focus Receive 43,313 International Plc Barclays Bank 1/12/2017 (25 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Receive 23,647 Rheinmetall Ag Npv Barclays Bank 1/12/2017 2 Receive 87,226 Rheinmetall Ag Npv Barclays Bank 1/12/2017 - Receive 2,859 Rheinmetall Ag Barclays Bank 1/12/2017 2,198 Receive 7,381 Rheinmetall Ag Barclays Bank 1/12/2017 7,385 Receive 7,787 Rheinmetall Ag Barclays Bank 1/12/2017 (1,793 ) Receive 6,187 Rheinmetall Ag Npv Barclays Bank 1/12/2017 1 Receive 10,472 Rheinmetall Ag Npv Barclays Bank 1/12/2017 16 Receive 136 Rheinmetall Ag Barclays Bank 1/12/2017 3,226 Receive 15,977 Rheinmetall Ag Barclays Bank 1/12/2017 802 Receive 542 Rheinmetall Ag Barclays Bank 1/12/2017 (614 ) Receive 1,196 Rheinmetall Ag Barclays Bank 1/12/2017 (621 ) Receive 51,629 Rheinmetall Ag Npv Barclays Bank 1/12/2017 (30 ) Receive 47,355 Rheinmetall Ag Barclays Bank 1/12/2017 (330 ) Receive 32,986 Rheinmetall Ag Npv Barclays Bank 1/12/2017 (18,431 ) Receive 45,947 Rheinmetall Ag Npv Barclays Bank 1/12/2017 (5,328 ) Receive 21,054 Rheinmetall Ag Npv Barclays Bank 1/12/2017 16 Receive 5,285 Rheinmetall Ag Barclays Bank 1/12/2017 46 Receive 65 Rheinmetall Ag Barclays Bank 1/12/2017 (13,672 ) Receive 50,192 Rheinmetall Ag Barclays Bank 1/12/2017 1 Receive 10,992 Rheinmetall Ag Barclays Bank 1/12/2017 1,247 Receive 38,464 Rheinmetall Ag Barclays Bank 1/12/2017 1,432 Receive 197 Rheinmetall Ag Barclays Bank 1/12/2017 (1,567 ) Roche Holding Ag - Genusschein, Nil Par Receive 59,641 Value Barclays Bank 1/12/2017 17 Roche Holding Ag - Genusschein, Nil Par Receive 13,488 Value Barclays Bank 1/12/2017 7 Roche Holding Ag - Genusschein, Nil Par Receive 178,952 Value Barclays Bank 1/12/2017 48 Receive 25,471 Safran Sa Barclays Bank 1/12/2017 2 Receive 34,926 Safran Sa Barclays Bank 1/12/2017 4,117 Receive 62,034 Safran Sa Barclays Bank 1/12/2017 8,196 Receive 4,486 Safran Sa Barclays Bank 1/12/2017 5 Receive 34,951 Safran Sa Barclays Bank 1/12/2017 12,998 Receive 2,416 Safran Sa Barclays Bank 1/12/2017 3 Receive 80,860 Safran Sa Barclays Bank 1/12/2017 10 Receive 21,179 Safran Sa Barclays Bank 1/12/2017 2 NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Receive 27,758 Safran Sa Barclays Bank 1/12/2017 - Receive 27,539 Safran Sa Barclays Bank 1/12/2017 49 Receive 89,015 Safran Sa Barclays Bank 1/12/2017 145 Receive 38,641 Safran Sa Barclays Bank 1/12/2017 - Receive 25,107 Safran Sa Barclays Bank 1/12/2017 - Schroders Plc - Non Receive 9,754 Voting Barclays Bank 1/12/2017 (6 ) Schroders Plc - Non Receive 66,697 Voting Barclays Bank 1/12/2017 (38 ) Receive 10,227 Schroders Plc Barclays Bank 1/12/2017 (6 ) Receive 50,364 Schroders Plc Barclays Bank 1/12/2017 (29 ) Receive 92,985 Schroders Plc Barclays Bank 1/12/2017 (35 ) Schroders Plc - Non Receive 2,887 Voting Barclays Bank 1/12/2017 (2 ) Receive 3,642 Schroders Plc Barclays Bank 1/12/2017 (2 ) Schroders Plc - Non Receive 19,085 Voting Barclays Bank 1/12/2017 (11 ) Schroders Plc - Non Receive 14,437 Voting Barclays Bank 1/12/2017 (7 ) Schroders Plc - Non Receive 379 Voting Barclays Bank 1/12/2017 - Receive 11,108 Shaftesbury Plc Barclays Bank 1/12/2017 (6 ) Receive 1,134 Shaftesbury Plc Barclays Bank 1/12/2017 - Receive 26,339 Shire Plc Barclays Bank 1/12/2017 (15 ) Receive 32,685 Shire Plc Gbp0.05 Barclays Bank 1/12/2017 (19 ) Receive 16,473 Shire Plc Gbp0.05 Barclays Bank 1/12/2017 (10 ) Receive 10,213 Shire Plc Gbp0.05 Barclays Bank 1/12/2017 (6 ) Receive 29,717 Shire Plc Gbp0.05 Barclays Bank 1/12/2017 (17 ) Receive 32,822 Shire Plc Gbp0.05 Barclays Bank 1/12/2017 (19 ) Receive 81,610 Shire Plc Gbp0.05 Barclays Bank 1/12/2017 (48 ) Receive 37,709 Shire Plc Gbp0.05 Barclays Bank 1/12/2017 (17 ) Receive 47,954 Shire Plc Gbp0.05 Barclays Bank 1/12/2017 (28 ) Receive 102,645 Shire Plc Gbp0.05 Barclays Bank 1/12/2017 (58 ) Receive 5,674 Shire Plc Gbp0.05 Barclays Bank 1/12/2017 (3 ) Receive 18,096 Shire Plc Gbp0.05 Barclays Bank 1/12/2017 (10 ) Receive 58,441 Shire Plc Barclays Bank 1/12/2017 (34 ) Receive 32,258 Shire Plc Gbp0.05 Barclays Bank 1/12/2017 (19 ) Receive 57,552 Shire Plc Gbp0.05 Barclays Bank 1/12/2017 (34 ) Receive 21,220 Shire Plc Gbp0.05 Barclays Bank 1/12/2017 (12 ) Receive 14,785 Smiths Group Plc Barclays Bank 1/12/2017 (9 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Receive 4,715 Smiths Group Plc Barclays Bank 1/12/2017 (3 ) Receive 16,820 Smiths Group Plc Barclays Bank 1/12/2017 (10 ) Receive 37,327 Smiths Group Plc Barclays Bank 1/12/2017 (21 ) Receive 17,017 Smiths Group Plc Barclays Bank 1/12/2017 (10 ) Receive 5,043 Smiths Group Plc Barclays Bank 1/12/2017 (3 ) Receive 10,423 Smiths Group Plc Barclays Bank 1/12/2017 (6 ) Receive 14,248 Smiths Group Plc Barclays Bank 1/12/2017 (5 ) Receive 54,890 Smiths Group Plc Barclays Bank 1/12/2017 (31 ) Receive 32,200 Smiths Group Plc Barclays Bank 1/12/2017 (18 ) Receive 2,751 Smiths Group Plc Barclays Bank 1/12/2017 (1 ) Receive 39,302 Smiths Group Plc Barclays Bank 1/12/2017 (13 ) Receive 7,372 Smiths Group Plc Barclays Bank 1/12/2017 (3 ) Smurfit Kappa Receive 4,223 Group Plc Barclays Bank 1/12/2017 (2 ) Smurfit Kappa Receive 23,017 Group Plc Barclays Bank 1/12/2017 (13 ) Smurfit Kappa Receive 927 Group Plc Barclays Bank 1/12/2017 - Smurfit Kappa Receive 26,040 Group Plc Barclays Bank 1/12/2017 (15 ) Smurfit Kappa Receive 7,427 Group Plc Barclays Bank 1/12/2017 (2 ) Smurfit Kappa Receive 10,670 Group Plc Barclays Bank 1/12/2017 (6 ) Smurfit Kappa Receive 7,411 Group Plc Barclays Bank 1/12/2017 (4 ) Smurfit Kappa Receive 9,047 Group Plc Barclays Bank 1/12/2017 (3 ) Smurfit Kappa Receive 4,439 Group Plc Barclays Bank 1/12/2017 (2 ) Smurfit Kappa Receive 2,468 Group Plc Barclays Bank 1/12/2017 (1 ) Smurfit Kappa Receive 41,633 Group Plc Barclays Bank 1/12/2017 (14 ) Smurfit Kappa Receive 3,650 Group Plc Barclays Bank 1/12/2017 (2 ) Smurfit Kappa Receive 26,986 Group Plc Barclays Bank 1/12/2017 (16 ) Spire Healthcare Receive 9,959 Group Plc Barclays Bank 1/12/2017 (6 ) Spire Healthcare Receive 9,012 Group Plc Barclays Bank 1/12/2017 (5 ) Spire Healthcare Receive 20,680 Group Plc Barclays Bank 1/12/2017 (9 ) Spire Healthcare Receive 18,038 Group Plc Barclays Bank 1/12/2017 (10 ) Spire Healthcare Receive 3,552 Group Plc Barclays Bank 1/12/2017 (2 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Spire Healthcare Receive 1,993 Group Plc Barclays Bank 1/12/2017 (1 ) Spire Healthcare Receive 27,450 Group Plc Barclays Bank 1/12/2017 (15 ) Spire Healthcare Receive 33,016 Group Plc Barclays Bank 1/12/2017 (19 ) Spire Healthcare Receive 60 Group Plc Barclays Bank 1/12/2017 - Receive 26,347 Takkt Ag Barclays Bank 1/12/2017 1 Receive 8,510 Takkt Ag Barclays Bank 1/12/2017 1 Receive 21,659 Takkt Ag Barclays Bank 1/12/2017 - Receive 7,599 Takkt Ag Barclays Bank 1/12/2017 7 Receive 52,315 Takkt Ag Barclays Bank 1/12/2017 7 Receive 10,967 Takkt Ag Barclays Bank 1/12/2017 1 Receive 34 Takkt Ag Barclays Bank 1/12/2017 - Receive 23,100 Tui Ag-Di Barclays Bank 1/12/2017 (13 ) Receive 71,531 Tui Ag Barclays Bank 1/12/2017 (27 ) Receive 8,471 Tui Ag-Di Barclays Bank 1/12/2017 (4 ) Receive 3,765 Tui Ag-Di Barclays Bank 1/12/2017 (2 ) Receive 19,134 Tui Ag-Di Barclays Bank 1/12/2017 (11 ) Receive 46,979 Tui Ag Barclays Bank 1/12/2017 (27 ) Receive 65,660 Unibail-Rodamco Barclays Bank 1/12/2017 (2,351 ) Receive 22,339 Unibail-Rodamco Barclays Bank 1/12/2017 (8,629 ) Receive 59,095 Unibail-Rodamco Barclays Bank 1/12/2017 316 Receive 12,159 Unibail-Rodamco Barclays Bank 1/12/2017 3 Receive 61,783 Unibail-Rodamco Barclays Bank 1/12/2017 81 Receive 9,463 Unibail-Rodamco Barclays Bank 1/12/2017 1,261 Receive 33,397 Unibail-Rodamco Barclays Bank 1/12/2017 869 Receive 57,212 Unibail-Rodamco Barclays Bank 1/12/2017 4,769 Receive 60,710 Unibail-Rodamco Barclays Bank 1/12/2017 6 Receive 33,624 Vodafone Group Plc Barclays Bank 1/12/2017 (11 ) Receive 143,789 Vodafone Group Plc Barclays Bank 1/12/2017 (70 ) Receive 51,850 Vodafone Group Plc Barclays Bank 1/12/2017 (24 ) Receive 4,975 Vodafone Group Plc Barclays Bank 1/12/2017 (2 ) Receive 12,452 Workspace Group Barclays Bank 1/12/2017 (7 ) Receive 603 Workspace Group Barclays Bank 1/12/2017 - Wpp 2012 Plc Ord Receive 26,152 Gbp0.10 Barclays Bank 1/12/2017 (15 ) Wpp 2012 Plc Ord Receive 14,977 Gbp0.10 Barclays Bank 1/12/2017 (7 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Wpp 2012 Plc Ord Receive 124,395 Gbp0.10 Barclays Bank 1/12/2017 (70 ) Pay 1,540 Astrazeneca Plc Barclays Bank 1/12/2017 (232 ) Pay 62,944 Astrazeneca Plc Barclays Bank 1/12/2017 (9,630 ) Pay 65,229 Astrazeneca Plc Barclays Bank 1/12/2017 (8,892 ) Pay 51,197 Bae Systems Plc Barclays Bank 1/12/2017 (281 ) Pay 92,999 Bae Systems Plc Barclays Bank 1/12/2017 308 Pay 343 Bae Systems Plc Barclays Bank 1/12/2017 8 Pay 24,297 Bae Systems Plc Barclays Bank 1/12/2017 225 Pay 23,887 Bae Systems Plc Barclays Bank 1/12/2017 558 Pay 33,413 Bae Systems Plc Barclays Bank 1/12/2017 296 Pay 37,691 Bba Aviation Plc Barclays Bank 1/12/2017 (6,458 ) Pay 10,250 Bba Aviation Plc Barclays Bank 1/12/2017 (1,008 ) Pay 9,966 Bba Aviation Plc Barclays Bank 1/12/2017 (3,581 ) Pay 24,796 Bba Aviation Plc Barclays Bank 1/12/2017 (5,267 ) Pay 23,660 Bba Aviation Plc Barclays Bank 1/12/2017 (8,279 ) Pay 16,020 Bba Aviation Plc Barclays Bank 1/12/2017 (5,643 ) Pay 26,189 Bunzl Plc Barclays Bank 1/12/2017 (359 ) Pay 65,045 Bunzl Plc Barclays Bank 1/12/2017 (16,070 ) Pay 26,258 Bunzl Plc Barclays Bank 1/12/2017 (5,076 ) Pay 32,702 Bunzl Plc Barclays Bank 1/12/2017 (332 ) Pay 10,321 Bunzl Plc Barclays Bank 1/12/2017 (1,920 ) Pay 20,677 Bunzl Plc Barclays Bank 1/12/2017 (3,991 ) Pay 32,563 Bunzl Plc Barclays Bank 1/12/2017 (12,547 ) Pay 70,040 Bunzl Plc Barclays Bank 1/12/2017 (1,191 ) Pay 67,383 Bunzl Plc Barclays Bank 1/12/2017 (977 ) Compass Group Plc Pay 4,047 Ord Gbp0.10625 Barclays Bank 1/12/2017 16 Compass Group Plc Pay 20,250 Ord Gbp0.10625 Barclays Bank 1/12/2017 162 Compass Group Plc Pay 5,636 Ord Gbp0.10625 Barclays Bank 1/12/2017 (10 ) Compass Group Plc Pay 32,429 Ord Gbp0.10625 Barclays Bank 1/12/2017 (5,934 ) Compass Group Plc Pay 32,317 Ord Gbp0.10625 Barclays Bank 1/12/2017 136 Compass Group Plc Pay 43,106 Ord Gbp0.10625 Barclays Bank 1/12/2017 537 Pay 12,254 Diageo Plc Barclays Bank 1/12/2017 146 Pay 4,134 Diageo Plc Barclays Bank 1/12/2017 (161 ) Pay 34,170 Diageo Plc Barclays Bank 1/12/2017 (6,284 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Pay 12,113 Diageo Plc Barclays Bank 1/12/2017 (2,253 ) Pay 7,460 Diageo Plc Barclays Bank 1/12/2017 (1,415 ) Electrocomponents Pay 44,545 Plc Barclays Bank 1/12/2017 (12,966 ) Electrocomponents Pay 12,628 Plc Barclays Bank 1/12/2017 (2,571 ) Electrocomponents Pay 18,329 Plc Barclays Bank 1/12/2017 (3,159 ) Electrocomponents Pay 9,353 Plc Barclays Bank 1/12/2017 (1,170 ) Electrocomponents Pay 37,860 Plc Barclays Bank 1/12/2017 (12,531 ) Electrocomponents Pay 83,916 Plc Barclays Bank 1/12/2017 (35,145 ) Ferrari Nv Com Pay 2,941 Eur0.01 Barclays Bank 1/12/2017 600 Pay 6,303 Ferrari Nv Barclays Bank 1/12/2017 10,425 Ferrari Nv Com Pay 2,187 Eur0.01 Barclays Bank 1/12/2017 (642 ) Ferrari Nv Com Pay 1,524 Eur0.01 Barclays Bank 1/12/2017 4,457 Ferrari Nv Com Pay 7,080 Eur0.01 Barclays Bank 1/12/2017 (774 ) Fiat Chrysler Pay 3,455 Automobiles Nv Barclays Bank 1/12/2017 251 Fiat Chrysler Pay 2,848 Automobiles Nv Barclays Bank 1/12/2017 713 Fiat Chrysler Pay 9,853 Automobiles Nv Barclays Bank 1/12/2017 (1,237 ) Fiat Chrysler Pay 12,121 Automobiles Nv Barclays Bank 1/12/2017 1,363 Fiat Chrysler Pay 5,048 Automobiles Nv Barclays Bank 1/12/2017 1,114 Fiat Chrysler Pay 49,218 Automobiles Nv Barclays Bank 1/12/2017 27,739 Pay 31,870 Ftse 250 Index Barclays Bank 1/12/2017 (3,550 ) Pay 261,256 Ftse 250 Index Barclays Bank 1/12/2017 (22,039 ) Pay 16,742 Ftse 250 Index Barclays Bank 1/12/2017 (971 ) Pay 781,684 Ftse 250 Index Barclays Bank 1/12/2017 (107,409 ) Pay 15,956 Ftse 250 Index Barclays Bank 1/12/2017 1,781 Pay 51,057 Ftse 250 Index Barclays Bank 1/12/2017 (942 ) Pay 15,697 Ftse 250 Index Barclays Bank 1/12/2017 (2,092 ) Pay 76,765 Ftse 250 Index Barclays Bank 1/12/2017 (12,794 ) Pay 150,996 Ftse 250 Index Barclays Bank 1/12/2017 (6,525 ) Pay 83,885 Ftse 250 Index Barclays Bank 1/12/2017 5,303 Ftse Uk Mc Tradable Pay 57,473 Plus Barclays Bank 1/12/2017 (2,576 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Ftse Uk Mc Tradable Pay 77,951 Plus Barclays Bank 1/12/2017 (9,151 ) Ftse Uk Mc Tradable Pay 168,379 Plus Barclays Bank 1/12/2017 (24,026 ) Galliford Try Ord Pay 6,149 Gbp 0.50 Barclays Bank 1/12/2017 (182 ) Galliford Try Ord Pay 74,567 Gbp 0.50 Barclays Bank 1/12/2017 25,796 Galliford Try Ord Pay 6,818 Gbp 0.50 Barclays Bank 1/12/2017 (776 ) Galliford Try Ord Pay 6,368 Gbp 0.50 Barclays Bank 1/12/2017 (638 ) Galliford Try Ord Pay 9,912 Gbp 0.50 Barclays Bank 1/12/2017 (2,952 ) Galliford Try Ord Pay 3,975 Gbp 0.50 Barclays Bank 1/12/2017 204 Galliford Try Ord Pay 19,428 Gbp 0.50 Barclays Bank 1/12/2017 (2,628 ) Galliford Try Ord Pay 398 Gbp 0.50 Barclays Bank 1/12/2017 19 Galliford Try Ord Pay 1,989 Gbp 0.50 Barclays Bank 1/12/2017 97 Pay 20,965 Halfords Group Plc Barclays Bank 1/12/2017 (4,146 ) Pay 12,118 Halfords Group Plc Barclays Bank 1/12/2017 1,512 Pay 10,582 Halfords Group Plc Barclays Bank 1/12/2017 2,223 Pay 5,208 Halfords Group Plc Barclays Bank 1/12/2017 1,144 Pay 13,538 Imi Plc Barclays Bank 1/12/2017 (1,712 ) Pay 53,945 Imi Plc Barclays Bank 1/12/2017 (9,739 ) Pay 31,836 Imi Plc Barclays Bank 1/12/2017 (6,699 ) Pay 12,047 Imi Plc Barclays Bank 1/12/2017 (2,535 ) Pay 5,324 Imi Plc Barclays Bank 1/12/2017 (1,075 ) Pay 38,408 Imi Plc Barclays Bank 1/12/2017 (8,353 ) Pay 15,123 Imi Plc Barclays Bank 1/12/2017 (1,490 ) Pay 44,636 Imi Plc Barclays Bank 1/12/2017 (4,536 ) Pay 4,283 Imi Plc Barclays Bank 1/12/2017 (796 ) Pay 17,312 Imi Plc Barclays Bank 1/12/2017 (2,052 ) Pay 14,036 Imi Plc Barclays Bank 1/12/2017 (2,379 ) Pay 5,190 Imi Plc Barclays Bank 1/12/2017 (536 ) Pay 5,414 Imi Plc Barclays Bank 1/12/2017 (951 ) Pay 4,268 J.D Wetherspoon Plc Barclays Bank 1/12/2017 (720 ) Pay 41,829 J D Wetherspoon Plc Barclays Bank 1/12/2017 (6,974 ) Pay 24,815 J.D Wetherspoon Plc Barclays Bank 1/12/2017 (8,583 ) Pay 28,607 J D Wetherspoon Plc Barclays Bank 1/12/2017 (8,851 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Pay 11,323 J.D Wetherspoon Plc Barclays Bank 1/12/2017 (3,139 ) Pay 5,468 J.D Wetherspoon Plc Barclays Bank 1/12/2017 (1,785 ) Pay 62,623 Klepierre Barclays Bank 1/12/2017 (7,355 ) Pay 60,551 Klepierre Barclays Bank 1/12/2017 (1,582 ) Pay 63,850 Klepierre Barclays Bank 1/12/2017 (9,127 ) Pay 4,812 Klepierre Barclays Bank 1/12/2017 (306 ) Pay 24,814 Klepierre Barclays Bank 1/12/2017 (1,241 ) Pay 65,404 Klepierre Barclays Bank 1/12/2017 (5,587 ) Pay 5,693 Klepierre Barclays Bank 1/12/2017 (43 ) Pay 19,505 Klepierre Barclays Bank 1/12/2017 (7 ) Pay 64,125 Klepierre Barclays Bank 1/12/2017 (837 ) Mccarthy &Stone Pay 29,057 Plc Barclays Bank 1/12/2017 (2,297 ) Mccarthy &Stone Pay 22,579 Plc Barclays Bank 1/12/2017 (1,748 ) Mccarthy &Stone Pay 3,045 Plc Barclays Bank 1/12/2017 (188 ) Mccarthy &Stone Pay 9,319 Plc Barclays Bank 1/12/2017 (154 ) Mccarthy &Stone Pay 38,696 Plc Barclays Bank 1/12/2017 (1,897 ) Mccarthy &Stone Pay 3,000 Plc Barclays Bank 1/12/2017 (786 ) Pay 4,341 Mondi Plc/Wi Barclays Bank 1/12/2017 (387 ) Pay 8,733 Mondi Plc/Wi Barclays Bank 1/12/2017 (667 ) Pay 8,608 Mondi Plc/Wi Barclays Bank 1/12/2017 (1,215 ) Pay 18,066 Mondi Plc/Wi Barclays Bank 1/12/2017 (1,716 ) Pay 13,006 Mondi Plc/Wi Barclays Bank 1/12/2017 (1,186 ) Pay 6,449 Mondi Plc/Wi Barclays Bank 1/12/2017 (776 ) Pay 2,413 Mondi Plc/Wi Barclays Bank 1/12/2017 (187 ) Pay 8,648 Mondi Plc/Wi Barclays Bank 1/12/2017 (821 ) Pay 63,099 Mondi Plc/Wi Barclays Bank 1/12/2017 (15,790 ) Pay 30,760 Mondi Plc/Wi Barclays Bank 1/12/2017 (7,931 ) Mtu Aero Engines Pay 11,422 Holdings Ag Barclays Bank 1/12/2017 4,012 Mtu Aero Engines Pay 86,474 Holdings Ag Barclays Bank 1/12/2017 (13,987 ) Mtu Aero Engines Pay 24,409 Holdings Ag Barclays Bank 1/12/2017 (3,874 ) Mtu Aero Engines Pay 68,538 Holdings Ag Barclays Bank 1/12/2017 8,748 Mtu Aero Engines Pay 21,066 Holdings Ag Barclays Bank 1/12/2017 (6,588 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Mtu Aero Engines Pay 70,064 Holdings Ag Barclays Bank 1/12/2017 (11,646 ) Pay 27,609 Russell Uk Mid 150 Barclays Bank 1/12/2017 (1,047 ) Pay 79,872 Russell Uk Mid 150 Barclays Bank 1/12/2017 (3,337 ) Russell Uk Mid 150 Pay 34,224 Gbp Barclays Bank 1/12/2017 381 Russell Uk Mid 150 Pay 130,390 Gbp Barclays Bank 1/12/2017 (4,051 ) Pay 172,281 Russell Uk Mid 150 Barclays Bank 1/12/2017 (4,907 ) Russell Uk Mid 150 Pay 165,902 Gbp Barclays Bank 1/12/2017 (1,641 ) Pay 4,620 Schroders Plc Barclays Bank 1/12/2017 (115 ) Pay 487 Schroders Plc Barclays Bank 1/12/2017 18 Pay 15,425 Schroders Plc Barclays Bank 1/12/2017 631 Pay 8,516 Schroders Plc Barclays Bank 1/12/2017 172 Pay 46,198 Schroders Plc Barclays Bank 1/12/2017 5,318 Pay 20,079 Schroders Plc Barclays Bank 1/12/2017 (1,240 ) Pay 9,883 Schroders Plc Barclays Bank 1/12/2017 252 Pay 502 Schroders Plc Barclays Bank 1/12/2017 (63 ) Pay 3,819 Schroders Plc Barclays Bank 1/12/2017 (127 ) Pay 15,238 Schroders Plc Barclays Bank 1/12/2017 (555 ) Pay 69,150 Schroders Plc Barclays Bank 1/12/2017 (17,131 ) Pay 10,177 Schroders Plc Barclays Bank 1/12/2017 (151 ) Pay 59,711 Schroders Plc Barclays Bank 1/12/2017 (107 ) Pay 4,839 Schroders Plc Barclays Bank 1/12/2017 145 Pay 13,538 Schroders Plc Barclays Bank 1/12/2017 89 Pay 7,835 Sse Plc Barclays Bank 1/12/2017 535 Pay 100,207 Sse Plc Barclays Bank 1/12/2017 9,529 Pay 12,253 Sse Plc Barclays Bank 1/12/2017 (83 ) Pay 5,968 Sse Plc Barclays Bank 1/12/2017 533 Pay 8,406 Sse Plc Barclays Bank 1/12/2017 133 Pay 81,241 Sse Plc Barclays Bank 1/12/2017 7,170 Pay 5,753 Sse Plc Barclays Bank 1/12/2017 370 Pay 19,958 Sse Plc Barclays Bank 1/12/2017 187 Pay 1,562 Sse Plc Barclays Bank 1/12/2017 (26 ) Pay 7,715 Sse Plc Barclays Bank 1/12/2017 (139 ) Pay 5,470 Sse Plc Barclays Bank 1/12/2017 (133 ) Pay 13,630 Sse Plc Barclays Bank 1/12/2017 125 Pay 3,008 Sse Plc Barclays Bank 1/12/2017 95 NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Pay 15,235 Sse Plc Barclays Bank 1/12/2017 (40 ) Stoxx Europe 600 Automobiles &Parts Pay 34,649 Price Eur Barclays Bank 1/12/2017 1,223 Stxe 600 Pay 131,408 Auto&Parts Eur Pr Barclays Bank 1/12/2017 (16,647 ) Stoxx Europe 600 Automobiles &Parts Pay 68,691 Price Eur Barclays Bank 1/12/2017 9,714 Stxe 600 Pay 27,505 Auto&Parts Eur Pr Barclays Bank 1/12/2017 1,271 Stxe 600 Pay 28,767 Auto&Parts Eur Pr Barclays Bank 1/12/2017 11,247 Stxe 600 Pay 3,604 Auto&Parts Eur Pr Barclays Bank 1/12/2017 (1,506 ) Stxe 600 Pay 191,143 Auto&Parts Eur Pr Barclays Bank 1/12/2017 (24,928 ) Stxe 600 Pay 27,465 Auto&Parts Eur Pr Barclays Bank 1/12/2017 (428 ) Stxe 600 Pay 12,890 Auto&Parts Eur Pr Barclays Bank 1/12/2017 (84 ) Stxe 600 Pay 35,667 Auto&Parts Eur Pr Barclays Bank 1/12/2017 (7,378 ) Stxe 600 Pay 52,246 Auto&Parts Eur Pr Barclays Bank 1/12/2017 (7,411 ) Stxe 600 Pay 36,770 Auto&Parts Eur Pr Barclays Bank 1/12/2017 (1,906 ) Stxe 600 Pay 27,634 Indugd&Ser Eur Pr Barclays Bank 1/12/2017 (995 ) Stxe 600 Pay 44,794 Indugd&Ser Eur Pr Barclays Bank 1/12/2017 (627 ) Stoxx Europe 600 Industrial Goods & Pay 18,494 Services Price Eur Barclays Bank 1/12/2017 (1,126 ) Stxe 600 Pay 34,624 Indugd&Ser Eur Pr Barclays Bank 1/12/2017 (1,064 ) Stoxx Europe 600 Industrial Goods & Pay 34,896 Services Price Eur Barclays Bank 1/12/2017 (4,889 ) Stxe 600 Pay 34,025 Indugd&Ser Eur Pr Barclays Bank 1/12/2017 (2,967 ) Stoxx Europe 600 Industrial Goods & Pay 8,355 Services Price Eur Barclays Bank 1/12/2017 (788 ) Stoxx Europe 600 Industrial Goods & Pay 5,534 Services Price Eur Barclays Bank 1/12/2017 (564 ) Stxe 600 Pay 45,247 Indugd&Ser Eur Pr Barclays Bank 1/12/2017 166 Stxe 600 Pay 27,992 Indugd&Ser Eur Pr Barclays Bank 1/12/2017 (2,471 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Stoxx Europe 600 Industrial Goods & Pay 23,460 Services Price Eur Barclays Bank 1/12/2017 (3,151 ) Stoxx Europe 600 Industrial Goods & Pay 9,575 Services Price Eur Barclays Bank 1/12/2017 (403 ) Stxe 600 Pay 48,213 Indugd&Ser Eur Pr Barclays Bank 1/12/2017 (3,030 ) Stoxx Europe 600 Industrial Goods & Pay 3,378 Services Price Eur Barclays Bank 1/12/2017 (87 ) Stxe 600 Pay 35,274 Indugd&Ser Eur Pr Barclays Bank 1/12/2017 (663 ) Stoxx Europe 600 Industrial Goods & Pay 173,660 Services Price Eur Barclays Bank 1/12/2017 (7,263 ) Stxe 600 Pay 33,365 Indugd&Ser Eur Pr Barclays Bank 1/12/2017 (1,356 ) Stoxx Europe 600 Industrial Goods & Pay 2,100 Services Price Eur Barclays Bank 1/12/2017 2,267 Stxe 600 Insurance Pay 39,647 Eur Pr Barclays Bank 1/12/2017 (3,621 ) Stxe 600 Insurance Pay 17,350 Eur Pr Barclays Bank 1/12/2017 1,289 Stoxx Europe 600 Pay 50,371 Insurance Price Eur Barclays Bank 1/12/2017 4,277 Stoxx Europe 600 Pay 967 Insurance Price Eur Barclays Bank 1/12/2017 101 Stoxx Europe 600 Pay 3,124 Insurance Price Eur Barclays Bank 1/12/2017 430 Stxe 600 Insurance Pay 11,197 Eur Pr Barclays Bank 1/12/2017 (33 ) Stxe 600 Insurance Pay 9,075 Eur Pr Barclays Bank 1/12/2017 1,356 Stoxx Europe 600 Pay 88,468 Insurance Price Eur Barclays Bank 1/12/2017 19,643 Stoxx Europe 600 Pay 720 Insurance Price Eur Barclays Bank 1/12/2017 52 Pay 18,111 Taylor Wimpey Plc Barclays Bank 1/12/2017 (1,270 ) Pay 122,440 Taylor Wimpey Plc Barclays Bank 1/12/2017 (12,335 ) Pay 3,974 Taylor Wimpey Plc Barclays Bank 1/12/2017 (219 ) Pay 12,075 Taylor Wimpey Plc Barclays Bank 1/12/2017 (313 ) Pay 14,873 Taylor Wimpey Plc Barclays Bank 1/12/2017 (831 ) Pay 33,695 Taylor Wimpey Plc Barclays Bank 1/12/2017 (859 ) Pay 35,890 Taylor Wimpey Plc Barclays Bank 1/12/2017 (1,078 ) Pay 1,850 Taylor Wimpey Plc Barclays Bank 1/12/2017 (103 ) Pay 2,936 Taylor Wimpey Plc Barclays Bank 1/12/2017 (130 ) Pay 25,105 Whitbread Plc Barclays Bank 1/12/2017 2,575 NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Pay 66,400 Whitbread Plc Barclays Bank 1/12/2017 (4,046 ) Pay 83,096 Whitbread Plc Barclays Bank 1/12/2017 8,462 Pay 296 Whitbread Plc Barclays Bank 1/12/2017 (16 ) Pay 5,801 Whitbread Plc Barclays Bank 1/12/2017 (991 ) Pay 34,675 Wienerberger Ag Barclays Bank 1/12/2017 6,819 Pay 2,833 Wienerberger Ag Barclays Bank 1/12/2017 623 Pay 15,055 Wienerberger Ag Barclays Bank 1/12/2017 2,442 Pay 6,716 Wienerberger Ag Barclays Bank 1/12/2017 1,492 Pay 999 Wienerberger Ag Barclays Bank 1/12/2017 169 Pay 2,655 Wienerberger Ag Barclays Bank 1/12/2017 433 Pay 9,393 Wienerberger Ag Barclays Bank 1/12/2017 1,542 Pay 241 Wienerberger Ag Barclays Bank 1/12/2017 39 Pay 12,990 Wienerberger Ag Barclays Bank 1/12/2017 2,358 Pay 1,287 Wienerberger Ag Barclays Bank 1/12/2017 (830 ) Pay 9,078 Wienerberger Ag Barclays Bank 1/12/2017 (610 ) Pay 781 Wienerberger Ag Barclays Bank 1/12/2017 149 Pay 2,761 Wienerberger Ag Barclays Bank 1/12/2017 509 Pay 18,702 Wienerberger Ag Barclays Bank 1/12/2017 3,623 Pay 12,513 Wienerberger Ag Barclays Bank 1/12/2017 1,580 Pay 10,058 Wienerberger Ag Barclays Bank 1/12/2017 2,219 Pay 19,280 Wienerberger Ag Barclays Bank 1/12/2017 4,576 Pay 36,981 Wienerberger Ag Barclays Bank 1/12/2017 (5,567 ) B&M European JP Morgan Chase Receive 3,459 Value Retail-Wi Bank 11/5/2016 (2 ) B&M European JP Morgan Chase Receive 44,270 Value Retail-Wi Bank 11/5/2016 (32 ) B&M European JP Morgan Chase Receive 9,590 Value Retail-Wi Bank 11/5/2016 (6 ) B&M European JP Morgan Chase Receive 3,301 Value Retail-Wi Bank 11/5/2016 (1 ) British American JP Morgan Chase Receive 38,976 Tobacco Plc Bank 11/5/2016 (26 ) British American JP Morgan Chase Receive 8,296 Tobacco Plc Bank 11/5/2016 (4 ) British American JP Morgan Chase Receive 93,920 Tobacco Plc Bank 11/5/2016 (60 ) Cerved Information JP Morgan Chase Receive 86,417 Solutions Bank 11/5/2016 (3,291 ) Cerved Information JP Morgan Chase Receive 235,516 Solutions Bank 11/5/2016 (779 ) Cerved Information JP Morgan Chase Receive 20,640 Solutions Bank 11/5/2016 2,370 NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Cerved Information JP Morgan Chase Receive 3,150 Solutions Bank 11/5/2016 127 Cerved Information JP Morgan Chase Receive 52 Solutions Bank 11/5/2016 22 Cerved Information JP Morgan Chase Receive 52 Solutions Bank 11/5/2016 524 Cerved Information JP Morgan Chase Receive 41,210 Solutions Bank 11/5/2016 (736 ) Cerved Information JP Morgan Chase Receive 9,817 Solutions Bank 11/5/2016 15,810 Cerved Information JP Morgan Chase Receive 12,905 Solutions Bank 11/5/2016 (1,298 ) Cerved Information JP Morgan Chase Receive 1,164 Solutions Bank 11/5/2016 1,659 JP Morgan Chase Receive 86,837 Ds Smith Plc Bank 11/5/2016 (52 ) JP Morgan Chase Receive 5,280 Ds Smith Plc Bank 11/5/2016 (2 ) JP Morgan Chase Receive 67,617 Ds Smith Plc Bank 11/5/2016 (35 ) Electra Private JP Morgan Chase Receive 16,136 Equity Ord Bank 11/5/2016 (12 ) Electra Private JP Morgan Chase Receive 107,325 Equity Ord Bank 11/5/2016 (79 ) Electra Private JP Morgan Chase Receive 39,338 Equity Ord Bank 11/5/2016 (29 ) Electra Private JP Morgan Chase Receive 7,986 Equity Ord Bank 11/5/2016 (6 ) Electra Private JP Morgan Chase Receive 982 Equity Ord Bank 11/5/2016 (1 ) Electra Private JP Morgan Chase Receive 1,977 Equity Ord Bank 11/5/2016 (1 ) Electra Private JP Morgan Chase Receive 131,393 Equity Ord Bank 11/5/2016 (86 ) Electra Private JP Morgan Chase Receive 34,132 Equity Ord Bank 11/5/2016 (15 ) Electra Private JP Morgan Chase Receive 6,336 Equity Ord Bank 11/5/2016 (5 ) Electra Private JP Morgan Chase Receive 21,883 Equity Ord Bank 11/5/2016 (16 ) Electra Private JP Morgan Chase Receive 17,286 Equity Ord Bank 11/5/2016 (13 ) Electra Private JP Morgan Chase Receive 8,952 Equity Ord Bank 11/5/2016 (7 ) Electra Private JP Morgan Chase Receive 15,534 Equity Ord Bank 11/5/2016 (11 ) JP Morgan Chase Receive 71,321 Experian Grp Ltd Bank 11/5/2016 (5 ) JP Morgan Chase Receive 71,366 Experian Grp Ltd Bank 11/5/2016 (5 ) JP Morgan Chase Receive 138,936 Galiform Plc Bank 11/5/2016 (102 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) JP Morgan Chase Receive 12,419 Galiform Plc Bank 11/5/2016 (9 ) JP Morgan Chase Receive 31,596 Galiform Plc Bank 11/5/2016 (21 ) JP Morgan Chase Receive 9,587 Galiform Plc Bank 11/5/2016 (4 ) JP Morgan Chase Receive 104,060 Greene King Plc Bank 11/5/2016 (76 ) JP Morgan Chase Receive 31,012 Greene King Plc Bank 11/5/2016 (20 ) JP Morgan Chase Receive 13,154 Greene King Plc Bank 11/5/2016 (10 ) JP Morgan Chase Receive 8,283 Greene King Plc Bank 11/5/2016 (4 ) JP Morgan Chase Receive 3,724 Marks & Spencer Plc Bank 11/5/2016 (2 ) JP Morgan Chase Receive 3,354 Marks & Spencer Plc Bank 11/5/2016 (1 ) JP Morgan Chase Receive 9,143 Marks & Spencer Plc Bank 11/5/2016 (7 ) JP Morgan Chase Receive 1,840 Marks & Spencer Plc Bank 11/5/2016 (1 ) JP Morgan Chase Receive 27,528 Marks & Spencer Plc Bank 11/5/2016 (16 ) JP Morgan Chase Receive 3,648 Marks & Spencer Plc Bank 11/5/2016 (3 ) JP Morgan Chase Receive 9,231 Marks & Spencer Plc Bank 11/5/2016 (7 ) JP Morgan Chase Receive 3,653 Marks & Spencer Plc Bank 11/5/2016 (3 ) Marwyn Value JP Morgan Chase Receive 7,293 Investors Ltd Bank 11/5/2016 (5 ) Marwyn Value JP Morgan Chase Receive 17,503 Investors Ltd Bank 11/5/2016 (11 ) Marwyn Value JP Morgan Chase Receive 4,664 Investors Ltd Bank 11/5/2016 (2 ) Marwyn Value JP Morgan Chase Receive 59,262 Investors Ltd Bank 11/5/2016 (43 ) JP Morgan Chase Receive 6,733 Playtech Ltd Bank 11/5/2016 (5 ) JP Morgan Chase Receive 2,609 Playtech Ltd Bank 11/5/2016 (2 ) JP Morgan Chase Receive 51,968 Playtech Ltd Bank 11/5/2016 (34 ) JP Morgan Chase Receive 14,058 Playtech Ltd Bank 11/5/2016 (6 ) JP Morgan Chase Receive 21,319 Playtech Ltd Bank 11/5/2016 (16 ) JP Morgan Chase Receive 149,289 Playtech Ltd Bank 11/5/2016 (110 ) Provident Financial JP Morgan Chase Receive 10,923 Plc Bank 11/5/2016 (7 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Provident Financial JP Morgan Chase Receive 10,259 Plc Bank 11/5/2016 (4 ) Provident Financial JP Morgan Chase Receive 130,861 Plc Bank 11/5/2016 (84 ) Provident Financial JP Morgan Chase Receive 54,130 Plc Bank 11/5/2016 12,497 Provident Financial JP Morgan Chase Receive 42,156 Plc Bank 11/5/2016 (31 ) Rathbone Brothers JP Morgan Chase Receive 13,119 Plc Bank 11/5/2016 (6 ) Rathbone Brothers JP Morgan Chase Receive 46,218 Plc Bank 11/5/2016 (30 ) Rathbone Brothers JP Morgan Chase Receive 89,981 Plc Bank 11/5/2016 (66 ) Rathbone Brothers JP Morgan Chase Receive 10,875 Plc Bank 11/5/2016 (8 ) Red Electrica JP Morgan Chase Receive 461,571 Corpocacion Sa Bank 11/5/2016 5 Red Electrica JP Morgan Chase Receive 28,527 Corporacion Sa Bank 11/5/2016 3,346 Sage Group JP Morgan Chase Receive 38,297 Gbp0.01051948 Bank 11/5/2016 (28 ) Sage Group JP Morgan Chase Receive 20,273 Gbp0.01051948 Bank 11/5/2016 (15 ) Sage Group JP Morgan Chase Receive 7,201 Gbp0.01051948 Bank 11/5/2016 (5 ) Sage Group JP Morgan Chase Receive 87,580 Gbp0.01051948 Bank 11/5/2016 (64 ) Sage Group JP Morgan Chase Receive 14,167 Gbp0.01051948 Bank 11/5/2016 (6 ) Sage Group JP Morgan Chase Receive 36,748 Gbp0.01051948 Bank 11/5/2016 (24 ) Sage Group JP Morgan Chase Receive 35,911 Gbp0.01051948 Bank 11/5/2016 (26 ) JP Morgan Chase Receive 111,579 Savills Plc Gbp0.025 Bank 11/5/2016 (82 ) JP Morgan Chase Receive 725 Savills Plc Gbp0.025 Bank 11/5/2016 - JP Morgan Chase Receive 8,615 Savills Plc Gbp0.025 Bank 11/5/2016 (4 ) JP Morgan Chase Receive 14,340 Savills Plc Gbp0.025 Bank 11/5/2016 (10 ) JP Morgan Chase Receive 2,946 Savills Plc Gbp0.025 Bank 11/5/2016 (2 ) JP Morgan Chase Receive 9,668 Savills Plc Gbp0.025 Bank 11/5/2016 (6 ) JP Morgan Chase Receive 1,177 Savills Plc Gbp0.025 Bank 11/5/2016 (1 ) JP Morgan Chase Receive 26,306 Savills Plc Gbp0.025 Bank 11/5/2016 (17 ) JP Morgan Chase Receive 21,803 Snam Rete Gas Bank 11/5/2016 - NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) JP Morgan Chase Receive 11,793 Snam Rete Gas Bank 11/5/2016 - JP Morgan Chase Receive 22,902 Snam Rete Gas Bank 11/5/2016 - JP Morgan Chase Receive 163,722 Snam Rete Gas Bank 11/5/2016 - JP Morgan Chase Receive 1,036 Softcat Ltd-Wi Bank 11/5/2016 (1 ) JP Morgan Chase Receive 8,453 Softcat Ltd-Wi Bank 11/5/2016 (5 ) JP Morgan Chase Receive 4,569 Softcat Ltd-Wi Bank 11/5/2016 (3 ) JP Morgan Chase Receive 23,305 Softcat Ltd-Wi Bank 11/5/2016 (17 ) JP Morgan Chase Receive 2,272 Softcat Ltd-Wi Bank 11/5/2016 (1 ) JP Morgan Chase Receive 218,997 Spie Sa - W/I Bank 11/5/2016 478 JP Morgan Chase Receive 1,105 Spie Sa - W/I Bank 11/5/2016 - JP Morgan Chase Receive 8,220 Spie Sa - W/I Bank 11/5/2016 65 JP Morgan Chase Receive 8,696 Spie Sa - W/I Bank 11/5/2016 - JP Morgan Chase Receive 13,879 Spie Sa - W/I Bank 11/5/2016 - JP Morgan Chase Receive 69,411 Spie Sa - W/I Bank 11/5/2016 1 JP Morgan Chase Receive 19,972 Spie Sa - W/I Bank 11/5/2016 65 JP Morgan Chase Receive 27,594 Spie Sa - W/I Bank 11/5/2016 190 JP Morgan Chase Receive 12,741 Ssp Group Ltd-Wi Bank 11/5/2016 (1 ) JP Morgan Chase Receive 29,254 Ssp Group Ltd-Wi Bank 11/5/2016 (17 ) JP Morgan Chase Receive 51,190 Ssp Group Ltd-Wi Bank 11/5/2016 (25 ) JP Morgan Chase Receive 36,308 Ssp Group Ltd-Wi Bank 11/5/2016 (22 ) JP Morgan Chase Receive 20,044 Ssp Group Ltd-Wi Bank 11/5/2016 (9 ) JP Morgan Chase Receive 4,624 Ssp Group Ltd-Wi Bank 11/5/2016 (2 ) Stxe 600 Realestate JP Morgan Chase Receive 55,010 Eur Pr Bank 11/5/2016 7 Stxe 600 Realestate JP Morgan Chase Receive 33,815 Eur Pr Bank 11/5/2016 (521 ) Stxe 600 Realestate JP Morgan Chase Receive 7,281 Eur Pr Bank 11/5/2016 2 Stxe 600 Realestate JP Morgan Chase Receive 9,330 Eur Pr Bank 11/5/2016 5,172 NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Stxe 600 Realestate JP Morgan Chase Receive 25,830 Eur Pr Bank 11/5/2016 4 JP Morgan Chase Receive 81,999 Svg Capital Plc Bank 11/5/2016 (60 ) JP Morgan Chase Receive 10,205 Svg Capital Plc Bank 11/5/2016 (7 ) JP Morgan Chase Receive 26,062 Svg Capital Plc Bank 11/5/2016 (17 ) JP Morgan Chase Receive 7,321 Svg Capital Plc Bank 11/5/2016 (3 ) 3I Group Ordinary JP Morgan Chase Pay 516 Gbp0.738636 Bank 11/5/2016 (36 ) 3I Group Ordinary JP Morgan Chase Pay 74,552 Gbp0.738636 Bank 11/5/2016 (11,018 ) 3I Group Ordinary JP Morgan Chase Pay 59,302 Gbp0.738636 Bank 11/5/2016 (7,727 ) JP Morgan Chase Pay 3,315 Countrywide Plc Bank 11/5/2016 84 JP Morgan Chase Pay 53,220 Countrywide Plc Bank 11/5/2016 21,437 JP Morgan Chase Pay 8,569 Countrywide Plc Bank 11/5/2016 3,526 JP Morgan Chase Pay 11,803 Countrywide Plc Bank 11/5/2016 (1,269 ) Estx Telecomm Eur JP Morgan Chase Pay 42,451 Pr Bank 11/5/2016 (1,606 ) Estx Telecomm Eur JP Morgan Chase Pay 43,390 Pr Bank 11/5/2016 (3,003 ) Estx Telecomm Eur JP Morgan Chase Pay 38,381 Pr Bank 11/5/2016 2,464 Estx Telecomm Eur JP Morgan Chase Pay 27,941 Pr Bank 11/5/2016 1,679 Estx Telecomm Eur JP Morgan Chase Pay 64,285 Pr Bank 11/5/2016 (5,510 ) JP Morgan Chase Pay 220,559 Ftse 250 Index Bank 11/5/2016 (28,463 ) JP Morgan Chase Pay 249,405 Ftse 250 Index Bank 11/5/2016 (14,545 ) JP Morgan Chase Pay 82,955 Ftse 250 Index Bank 11/5/2016 (5,107 ) JP Morgan Chase Pay 549,762 Ftse 250 Index Bank 11/5/2016 (30,457 ) Ftse 350 Banks JP Morgan Chase Pay 44,339 Index Bank 11/5/2016 (5,128 ) Ftse 350 Banks JP Morgan Chase Pay 6,380 Index Bank 11/5/2016 (66 ) Ftse 350 Banks JP Morgan Chase Pay 5,943 Index Bank 11/5/2016 (638 ) Ftse 350 Banks JP Morgan Chase Pay 46,347 Index Bank 11/5/2016 (3,016 ) Gestevision JP Morgan Chase Pay 90,955 Telecinco Sa Bank 11/5/2016 (8,028 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Gestevision JP Morgan Chase Pay 302,637 Telecinco Sa Bank 11/5/2016 43,073 Gestevision JP Morgan Chase Pay 21,607 Telecinco Sa Bank 11/5/2016 584 JP Morgan Chase Pay 301,721 Grifols Sa Bank 11/5/2016 (384 ) JP Morgan Chase Pay 843,963 Grifols Sa Bank 11/5/2016 (51,450 ) JP Morgan Chase Pay 82,780 Grifols Sa Bank 11/5/2016 374 JP Morgan Chase Pay 101,115 Grifols Sa Bank 11/5/2016 (293 ) JP Morgan Chase Pay 6,014 Grifols Sa Bank 11/5/2016 724 JP Morgan Chase Pay 34,225 Grifols Sa Bank 11/5/2016 997 JP Morgan Chase Pay 206,032 Halma Plc Bank 11/5/2016 (48,568 ) JP Morgan Chase Pay 78,880 Halma Plc Bank 11/5/2016 (5,355 ) JP Morgan Chase Pay 33,440 Halma Plc Bank 11/5/2016 (8,601 ) JP Morgan Chase Pay 20,570 Halma Plc Bank 11/5/2016 (900 ) Phila Semiconductor JP Morgan Chase Pay 40,551 Indx Bank 11/5/2016 (3,922 ) Phila Semiconductor JP Morgan Chase Pay 165,044 Indx Bank 11/5/2016 (25,116 ) Phila Semiconductor JP Morgan Chase Pay 167,086 Indx Bank 11/5/2016 (19,241 ) Phila Semiconductor JP Morgan Chase Pay 224,116 Indx Bank 11/5/2016 (7,451 ) Rolls Royce Ord JP Morgan Chase Pay 183,399 Gbp1.50 Bank 11/5/2016 (54,768 ) Rolls Royce Ord JP Morgan Chase Pay 63,364 Gbp1.50 Bank 11/5/2016 (9,404 ) Rolls Royce Ord JP Morgan Chase Pay 32,999 Gbp1.50 Bank 11/5/2016 (7,710 ) Rolls Royce Ord JP Morgan Chase Pay 66,907 Gbp1.50 Bank 11/5/2016 (27,173 ) Rolls Royce Ord JP Morgan Chase Pay 27,412 Gbp1.50 Bank 11/5/2016 (2,655 ) JP Morgan Chase Pay 10,960 Rotork Bank 11/5/2016 (810 ) JP Morgan Chase Pay 45,429 Rotork Bank 11/5/2016 (858 ) JP Morgan Chase Pay 15,011 Rotork Bank 11/5/2016 (2,734 ) JP Morgan Chase Pay 113,019 Rotork Bank 11/5/2016 (34,546 ) S&P 500 Biotech JP Morgan Chase Pay 101,487 Index Bank 11/5/2016 (7,355 ) NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) S&P 500 Biotech JP Morgan Chase Pay 26,705 Index Bank 11/5/2016 (2,320 ) S&P 500 Biotech JP Morgan Chase Pay 13,951 Index Bank 11/5/2016 (561 ) S&P 500 JP Morgan Chase Pay 138,329 Biotechnology Index Bank 11/5/2016 (6,795 ) Stxe 600 Media Eur JP Morgan Chase Pay 45,777 Pr Bank 11/5/2016 (3,231 ) Stxe 600 Media Eur JP Morgan Chase Pay 51,871 Pr Bank 11/5/2016 699 Stxe 600 Media Eur JP Morgan Chase Pay 154,211 Pr Bank 11/5/2016 7,745 Stxe 600 Media Eur JP Morgan Chase Pay 24,071 Pr Bank 11/5/2016 (467 ) Stxe 600 Media Eur JP Morgan Chase Pay 177,109 Pr Bank 11/5/2016 2,548 JP Morgan Chase Pay 36,713 Travis Perkins Plc Bank 11/5/2016 7,120 JP Morgan Chase Pay 11,089 Travis Perkins Plc Bank 11/5/2016 1,761 JP Morgan Chase Pay 6,144 Travis Perkins Plc Bank 11/5/2016 (316 ) JP Morgan Chase Pay 74,071 Travis Perkins Plc Bank 11/5/2016 15,036 JP Morgan Chase Pay 12,585 Travis Perkins Plc Bank 11/5/2016 (3,442 ) JP Morgan Chase Pay 22,703 Travis Perkins Plc Bank 11/5/2016 4,099 Anheuser-Busch Morgan Stanley Receive 75,038 Inbev Nv Capital Services 6/27/2017 4 Anheuser-Busch Morgan Stanley Receive 5,654 Inbev Nv Capital Services 6/27/2017 - Anheuser-Busch Morgan Stanley Receive 23,305 Inbev Nv Capital Services 6/27/2017 4 Morgan Stanley Receive 46,061 Indra Sistemas Sa Capital Services 6/27/2017 1,613 Morgan Stanley Receive 4,186 Indra Sistemas Sa Capital Services 6/27/2017 - Morgan Stanley Receive 3,112 Indra Sistemas Sa Capital Services 6/27/2017 5,804 Morgan Stanley Receive 19,736 Pernod-Ricard Sa Capital Services 6/27/2017 2 Morgan Stanley Receive 8,663 Pernod-Ricard Sa Capital Services 6/27/2017 8 Morgan Stanley Receive 126,100 Pernod-Ricard Sa Capital Services 6/27/2017 54 Morgan Stanley Receive 5,515 Pernod-Ricard Sa Capital Services 6/27/2017 (23,695 ) Morgan Stanley Receive 19,577 Pernod-Ricard Sa Capital Services 6/27/2017 (1,775 ) Morgan Stanley Receive 32,475 Pernod-Ricard Sa Capital Services 6/27/2017 17 NOTES OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Morgan Stanley Receive 18,864 Pernod-Ricard Sa Capital Services 6/27/2017 3 Sunrise Communications Morgan Stanley Receive 15,017 Group Capital Services 6/27/2017 3 Sunrise Communications Morgan Stanley Receive 55,121 Group Capital Services 6/27/2017 9 Sunrise Communications Morgan Stanley Receive 184,884 Group Capital Services 6/27/2017 20 Telecom Italia Spa - Morgan Stanley Receive 15,495 Rnc Capital Services 6/27/2017 5,106 Telecom Italia Spa - Morgan Stanley Receive 40,679 Rnc Capital Services 6/27/2017 1 Telecom Italia Spa - Morgan Stanley Receive 205,824 Rnc Capital Services 6/27/2017 4 Telecom Italia Spa - Morgan Stanley Receive 19,611 Rnc Capital Services 6/27/2017 3 Telecom Italia Spa - Morgan Stanley Receive 41,284 Rnc Capital Services 6/27/2017 3 Telecom Italia Spa - Morgan Stanley Receive 14,655 Rnc Capital Services 6/27/2017 - Telecom Italia Spa - Morgan Stanley Receive 21,043 Rnc Capital Services 6/27/2017 11,310 Telecom Italia Spa - Morgan Stanley Receive 19,738 Rnc Capital Services 6/27/2017 - Telecom Italia Spa - Morgan Stanley Receive 42,477 Rnc Capital Services 6/27/2017 15,878 Morgan Stanley Pay 36,555 Galp Energia Capital Services 6/27/2017 (498 ) Morgan Stanley Pay 9,867 Galp Energia Capital Services 6/27/2017 188 Morgan Stanley Pay 122,933 Galp Energia Capital Services 6/27/2017 8,311 Randstad Holding Morgan Stanley Pay 100,856 Nv Capital Services 6/27/2017 7,494 Randstad Holding Morgan Stanley Pay 23,425 Nv Capital Services 6/27/2017 (4,921 ) Randstad Holding Morgan Stanley Pay 7,486 Nv Capital Services 6/27/2017 147 Gross Unrealized Appreciation Gross Unrealized Depreciation ) At July 31, 2016, accumulated net unrealized appreciation on investments was $1,128,427, consisting of $2,333,367 gross unrealized appreciation and $1,204,940 gross unrealized depreciation. NOTES At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BNY Mellon Absolute Insight Funds, Inc. By: /s/ Bradley J.
